Exhibit 10.19

 

Execution Copy

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

 

 

 

Amended and Restated Development and License Agreement

between

Metabasis Therapeutics, Inc.

and

Schering Corporation

 

 

 

 

 

 

 

Dated as of December 13, 2006


--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

ARTICLE I DEFINITIONS AND INTERPRETATION

 

5

 

 

 

 

 

ARTICLE II LICENSE

 

14

 

 

 

 

 

ARTICLE III SUBSTITUTE COMPOUND

 

17

 

 

 

 

 

ARTICLE IV COMPENSATION

 

17

 

 

 

 

 

ARTICLE V DEVELOPMENT STEERING COMMITTEE

 

23

 

 

 

 

 

ARTICLE VI DEVELOPMENT AND MARKETING OBLIGATIONS

 

26

 

 

 

 

 

ARTICLE VII [Intentionally left blank]

 

27

 

 

 

 

 

ARTICLE VIII INTELLECTUAL PROPERTY

 

27

 

 

 

 

 

ARTICLE IX REPRESENTATIONS, WARRANTIES AND LIMITATION OF LIABILITY

 

32

 

 

 

 

 

ARTICLE X INDEMNIFICATION AND LIMITATION OF LIABILITY

 

35

 

 

 

 

 

ARTICLE XI CONFIDENTIALITY AND PUBLICATION

 

37

 

 

 

 

 

ARTICLE XII TERM AND TERMINATION

 

40

 

 

 

 

 

ARTICLE XIII ASSIGNMENT; SUCCESSORS

 

46

 

 

 

 

 

ARTICLE XIV DISPUTE RESOLUTION

 

47

 

 

2


--------------------------------------------------------------------------------


 

 

 

ARTICLE XV GENERAL PROVISIONS

 

48

 

3


--------------------------------------------------------------------------------


 

 

 

AMENDED AND RESTATED DEVELOPMENT AND LICENSE AGREEMENT

This Amended and Restated Development and License Agreement (this Agreement) is
made as of December 12, 2006 and is effective as of the Amended Closing Date by
and between Metabasis Therapeutics, Inc., a corporation organized and existing
under the laws of Delaware (Metabasis) and Schering Corporation, a corporation
organized and existing under the laws of New Jersey (Schering) (each a “Party”
and collectively the “Parties”).

Recitals

A.               Metabasis is engaged in the research and development of
therapeutic products and technologies.

B.                Metabasis has acquired or possesses the right to license
worldwide proprietary rights to certain HepDirect Compounds for the treatment of
Hepatitis B.

C.                Metabasis and Valeant Pharmaceuticals International (Valeant),
then known as ICN Pharmaceuticals, Inc., previously entered into a Development
and License Agreement of October 1, 2001 relating to the Licensed Compound (the
Original Agreement).

D.               Metabasis, Valeant and Schering have executed an Assignment
Agreement effective as of the Amended Closing Date pursuant to which Metabasis
and Valeant have consented to the assignment by Valeant to Schering of Valeant’s
rights and obligations under the Original Agreement.

E.                Schering has expertise in researching, developing,
manufacturing and marketing pharmaceutical products for the treatment of human
diseases and wishes to develop, manufacture, and market Products based on the
Licensed Compound in accordance with this Agreement.

F.                Metabasis wishes to grant an exclusive license to Schering and
Schering wishes to acquire an exclusive license with respect to, and to develop,
manufacture, and market Products, in accordance with this Agreement.

G.                Metabasis and Schering now wish to amend and restate the
Original Agreement on the terms of this Agreement.

Agreement

In consideration of the above and the mutual covenants set forth in this
Agreement and other valuable consideration received by the Parties, the Parties
agree as follows.

4


--------------------------------------------------------------------------------


 

 


ARTICLE I


DEFINITIONS AND INTERPRETATION


1.1              DEFINITIONS

In this Agreement, capitalized terms have the respective meanings set forth
below.

Act means the Federal Food, Drug and Cosmetic Act (21 U.S.C. §301, et seq.),
including any amendments or supplements.

Accounting Period means a calendar quarter commencing on the first day of an
Accounting Period (and for the first Accounting Period, commencing on the
Amended Closing Date), respectively January 1, April 1, July 1, and October 1,
each being the first day, and finishing the last day of an Accounting Period
respectively on March 31, June 30, September 30 and December 31, each being the
last day.

Accounting Standards means with respect to both Metabasis and Schering, GAAP
(United States Generally Accepted Accounting Principles), in each case as
generally and consistently applied throughout the Party’s organization.

Affiliate of a Party means any corporation or other business entity that
controls, is controlled by, or is under common control with a Party, where
control means direct or indirect ownership of more than fifty percent (50%) of
the voting interest in a corporation or entity, or such other relationship as,
in fact, constitutes actual control of management or the ability to cause the
direction of the management or policies of a corporation or other entity.  In
the case of entities organized under the laws of certain countries, the maximum
percentage ownership permitted by law for a foreign investor may be less than
fifty percent (50%), and in such case such lower percentage shall be substituted
in the preceding sentence, provided that such foreign investor has the power to
direct the management and policies of such entity.

Agreement has the meaning set forth in the preamble.

Amended Closing Date has the meaning set forth in Section 15.17.

Approval Authority means a governmental authority or agency whose approval is
required in a country for any Regulatory Approval, including the FDA, EMEA and
any national or regional regulatory authorities.

Assignment Agreement means the assignment agreement entered into among
Metabasis, Schering and Valeant relating to the assignment by Valeant to
Schering of Valeant’s rights and obligations under the Original Agreement.

Bankruptcy Code means Title 11, U.S. Code.

Breaching Party has the meaning set forth in Section 12.3.

5


--------------------------------------------------------------------------------


 

 

Business Day means a day when banks are open for business in Los Angeles,
California, and New York, New York.

Claims has the meaning set forth in Section 10.1.

Combined Product means any pharmaceutical product with two or more active
pharmaceutical ingredients (in any formulation and including a combination of
separate dosage forms in a single package), one of which is a Licensed Compound
and one or more of which is not, sold as a single item for one price.

Commercially Reasonable Efforts means with respect to the development,
manufacture, Regulatory Approval, and commercialization of Licensed Compound and
Product, application of efforts and resources at all times that are consistent
with what Schering applies for similar pharmaceutical products of similar market
potential at similar stages of development.

Competitive Product means any pharmaceutical product in final form which [***]
and such product is not a Product being commercialized by Schering or a
Sublicensee of Schering pursuant to this Agreement.

Compassionate Sales means, with respect to a Product in any country in the
Territory, any sale of the Product by Schering or any of its Affiliates or
Sublicensees that is required by a governmental authority to be made to certain
persons or classes of persons in such country, before or after the Product has
been approved for use in such country by the Approval Authority, but before the
price of the Product (or reimbursement for the Product) has been determined by
the applicable governmental authority in such country.

Confidential Information means all know-how and other proprietary information
and data of a financial, commercial or technical nature which the disclosing
Party or any of its Affiliates has supplied or otherwise made available to the
other Party, whether made available orally, in writing or in electronic form,
including information comprising or relating to concepts, discoveries,
inventions, data, designs or formulae in relation to this Agreement.

Control or Controlled means, with respect to any compound, material, information
or intellectual property right, that the party owns or has a license and has the
ability to grant to the other party a license or a sublicense (as applicable) as
provided for herein without violating (i) the terms of any agreement with any
Third Party or (ii) any law or governmental regulation applicable to such
license or sublicense.

Cover, Covering or Covered means that, with respect to a Patent Right, a
compound, product, practice or the like which would infringe a Valid Claim of
such Patent Right in the absence of a license.

Development Steering Committee has the meaning set forth in Section 5.1.

Dollars or $ means the lawful currency of the United States.

***Confidential Treatment Requested

6


--------------------------------------------------------------------------------


 

 

EMEA means the European Medicines Agency, or any successor entity thereto.

Encumbrance means any claim, charge, equitable interest, hypothecation, lien,
mortgage, pledge, option, license, assignment, power of sale, retention of
title, right of pre-emption, right of first refusal or security interest of any
kind.

EU Major Market means any [***] of the following countries:  [***]

EU Regulatory Approval means (a) marketing authorization approval from the EMEA
and pricing approval and reimbursement in the EU Major Market or (b) marketing
authorization approval and pricing approval and reimbursement in the EU Major
Market.

European Union means the amalgamation of European member states created by the
Treaty on European Union (commonly called the Maastricht Treaty) effective
January 1, 1993 as expanded since such date.

FDA means the United States Food and Drug Administration, or any successor
entity thereto.

Field means all human and animal pharmaceutical and diagnostic applications in
all indications, including for prevention or treatment of all diseases.

First Commercial Sale means, with respect to a Product in any country in the
Territory, the first arms-length sale to a Third Party purchaser in such country
of a Product by Schering or any of its Affiliates or Sublicensees, after
Regulatory Approval in such country, which transfers physical possession and
title to the Product, provided, however, that any Compassionate Sales or sales
for pre-marketing, testing, or sampling will not be a First Commercial Sale.

Fully Burdened Manufacturing Cost shall have the meaning set forth in Exhibit C.

Generic Affiliate means any Affiliate of a Party whose principal business
activity is the development, manufacture, commercialization or distribution of
generic pharmaceutical products.

Generic Equivalent means, as to any specific Product at issue which has received
Regulatory Approval in the country at issue, a pharmaceutical product with the
same active ingredient and administrative route as the Product and which has (i)
in the United States, received Regulatory Approval from the FDA (x) under an
abbreviated NDA in accordance with 21 C.F.R. 314.94(a) which refers to the
specific Product at issue as the Reference Listed Drug (as defined in 21 C.F.R.
314.3(b)), (y) under an NDA described in Section 505(b)(2) of the Act as to
which information necessary for approval is contained in the NDA filed for the
specific Product at issue but as to which the applicant in the NDA for such
potential Generic Equivalent does not have a right of reference or (z) by any
means by which the potential Generic Equivalent can obtain Regulatory Approval
based, in part, on information contained in the NDA filed for the specific
Product at issue but as to which the applicant in the application for Regulatory
Approval for such potential Generic Equivalent does not have a right of
reference; and (ii) in any other

***Confidential Treatment Requested

7


--------------------------------------------------------------------------------


 

 

country in the Territory, from the Regulatory Authority having jurisdiction in
such country (x) under an application similar to an abbreviated NDA which
references the specific Product at issue in a manner similar to a Reference
Listed Drug, (y) under an application similar to an NDA described in Section
505(b)(2) of the Act as to which information necessary for approval is contained
in the NDA filed for the specific Product at issue (or the comparable
application filed in the country at issue) but as to which the applicant in the
application for such potential Generic Equivalent does not have a right of
reference or (z) by any means by which the potential Generic Equivalent can
obtain Regulatory Approval based, in part, on information contained in the NDA
filed for the specific Product at issue (or the comparable application filed in
the country at issue) but as to which the applicant in the application for
Regulatory Approval for such potential Generic Equivalent does not have a right
of reference.

Handle has the meaning set forth in Section 8.1.

HepDirect Compounds means all compounds that fall within the scope of the
HepDirect Technology which are Controlled by Metabasis.

HepDirect Technology means compositions and methods of making and using the
same, of any and all [***], including all proprietary and technical information
related thereto, and all patentable and non-patentable inventions, discoveries,
experience, disclosure claims, formulas, processes, procedures, compositions of
matter, specifications, methods, techniques, trade secrets, technologies, data,
know-how, instructions, processes, formulae, materials and results related
thereto which are Controlled by Metabasis and include those Patent Rights set
forth in Schedule A.

IND means an Investigational New Drug application in the US filed with the FDA
or the corresponding application for the investigation of the Product in any
other country or group of countries, as defined in the applicable laws and
regulations and filed with the Approval Authority of a given country or group of
countries.

Indemnified Party has the meaning set forth in Section 10.3.

Indemnifying Party has the meaning set forth in Section 10.3.

Know-How means any and all inventions, developments, results, and other
information, including clinical, technical, scientific and medical information,
know-how, methods, practices and trade secrets, quality control information and
procedures, pharmacological, toxicological and clinical test data and results
and regulatory information.

Licensed Compound means all forms of MB6866 as identified at Exhibit A (at times
known as remofovir and now known as pradefovir) including any complexes,
chelates, clathrates, acids, bases, esters, salts, isomers, stereoisomers,
enantiomers, pro-drug form, metabolite, hydrate, solvate, polymorph, and
crystalline forms thereof, or any Substitute Compound substituted in accordance
with Article III, and its various forms including salts and prodrugs.

***Confidential Treatment Requested

8


--------------------------------------------------------------------------------


 

 

Licensed Patents means any and all Patent Rights which Metabasis Controls in any
country of the Territory, having one or more Valid Claims Covering the Licensed
Compound or Product in the Field and which are reasonably necessary or useful to
research, develop, prepare, make, have made, market, export, have exported,
import, use, offer for sale, sell, have sold, distribute, promote, detail or
otherwise commercialize a Licensed Compound or Product in the Field in the
Territory.  Licensed Patents includes the Patent Rights set forth on Schedule A.

Licensed Technology means all HepDirect Technology on the Closing Date or during
the Term, which are necessary or useful to research, develop, prepare, make,
have made, market, export, have exported, import, use, offer for sale, sell,
have sold, distribute, promote, detail or otherwise commercialize a Licensed
Compound or Product in the Field in the Territory.  By way of clarification,
Licensed Technology includes all such HepDirect Technology conceived or acquired
in whole or in part by Metabasis on or after the Closing Date including the
items set forth in Section 8.4 (a) below.

MAA means an application for authorization to market the Product in any country
or group of countries outside the United States, as defined in the applicable
laws and regulations and filed with the Approval Authority of a given country or
group of countries.

Major Health Care Company shall mean a Third Party pharmaceutical or
biotechnology company (including a “group” within the meaning of Section
13(d)(3) of the Securities Exchange Act of 1934) [***].

Major Market Country means each of the following countries and its territories
and possessions: [***]

Metabasis has the meaning set forth in the preamble.

Metabasis Change of Control means any transaction or series of related
transactions in which a Major Health Care Company acquires or becomes the
beneficial owner of (i) more than fifty percent (50%) of the outstanding voting
securities of Metabasis or the surviving entity, whether by merger,
consolidation, reorganization, tender offer or similar means, or (ii) all or
substantially all of the assets of Metabasis, howsoever caused, including by
sale or lease.

Metabasis Insolvency Event means, in relation to Metabasis, any one of the
following: (a) that Metabasis is the subject of voluntary or involuntary
bankruptcy proceedings instituted on behalf of or against Metabasis (except for
involuntary bankruptcy proceedings which are dismissed within sixty (60) days);
(b) an administrative receiver, receiver and manager, interim receiver,
custodian, sequestrator or similar officer is appointed in respect of Metabasis;
(c) a notice shall have been issued to convene a meeting for the purpose of
passing a resolution to wind up Metabasis, or such a resolution shall have been
passed other than a resolution for the solvent reconstruction or reorganization
of Metabasis; (d) a resolution shall have been passed by Metabasis or Metabasis’
directors to make an application for an administration order or to appoint an
administrator; or (e) that Metabasis makes any general assignment, composition
or

***Confidential Treatment Requested

9


--------------------------------------------------------------------------------


 

 

arrangement with or for the benefit of Metabasis’ creditors or suspends making
payments to all or substantially all of Metabasis’ creditors.

Milestone means any event relating to the development and commercialization of
Products set forth in Section 4.2.

Milestone Payment means any of the payments required under Section 4.2.

NDA means a New Drug Application filed with the FDA for marketing approval for a
drug pursuant to the Act and the Regulations.

Net Sales means gross amounts invoiced by or on behalf of Schering and any of
its Affiliates or Sublicensees for the Product sold to Third Parties who are not
Affiliates or Sublicensees of Schering, unless such Affiliate or Sublicensee is
the end user of such Product, in which case the amount billed therefor shall be
deemed to be the amount that would be billed to a Third Party end user in bona
fide, arms-length transactions, less the following deductions, as determined in
accordance with Schering’s usual and customary accounting methods, which are in
accordance with its Accounting Standards as consistently applied at Schering, to
the extent included in the gross invoiced sales price of any Product or
otherwise directly paid or incurred by Schering, its Affiliates or sublicensees
with respect to the sale of such Product:  normal and customary trade and
quantity discounts actually allowed and properly taken directly with respect to
sales of the Product; amounts repaid or credited by reasons of defects,
rejection, recalls, returns, field destroys, rebates and allowances of goods
specifically identifiable to the Product; chargebacks and other amounts paid on
sale or dispensing of such Product; amounts payable resulting from governmental,
regulatory or agency mandated rebate programs; tariffs, duties, excise, sales,
value-added and other taxes (other than taxes based on income); retroactive
price reductions that are actually allowed or granted; cash discounts actually
granted for timely payment; discounts actually granted pursuant to indigent
patient programs and patient discount programs, including, without limitation,
coupon discounts; a deduction of [***] for distribution and warehouse expenses;
amounts repaid or credited for uncollectible amounts on previously sold
products; and any other specifically identifiable amounts included in gross
amounts invoiced for Products to the extent such amounts are customary
exclusions from net sales calculations in the pharmaceutical industry for
reasons substantially equivalent to those listed above and are reasonable in
amount relative to similar deductions taken by Schering in calculating net sales
of its other products.  Each of the deductions set forth above shall be
determined on an accrual basis in accordance with GAAP.


IN THE EVENT THE PRODUCT IS SOLD AS A COMBINED PRODUCT, THE NET SALES OF THE
PRODUCT, FOR THE PURPOSES OF DETERMINING ROYALTY PAYMENTS, SHALL BE DETERMINED
BY MULTIPLYING THE NET SALES OF THE COMBINED PRODUCT BY THE FRACTION, A/(A+B)
WHERE A IS THE WEIGHTED (BY SALES VOLUME) AVERAGE SALE PRICE IN A PARTICULAR
COUNTRY OF THE PRODUCT WHEN SOLD SEPARATELY IN FINISHED FORM AND B IS THE
WEIGHTED (BY SALES VOLUME) AVERAGE SALE PRICE IN THAT COUNTRY OF THE OTHER
PRODUCT(S) SOLD SEPARATELY IN FINISHED FORM.  IN THE EVENT THAT SUCH AVERAGE
SALE PRICE CANNOT BE DETERMINED FOR BOTH THE PRODUCT AND THE OTHER PRODUCT(S) IN
COMBINATION, NET SALES FOR PURPOSES OF

***Confidential Treatment Requested

10


--------------------------------------------------------------------------------


 

 


DETERMINING ROYALTY PAYMENTS SHALL BE AGREED BY THE PARTIES BASED ON THE
RELATIVE VALUE CONTRIBUTED BY EACH COMPONENT, SUCH AGREEMENT NOT TO BE
UNREASONABLY WITHHELD.

Original Agreement has the meaning set forth in the Preamble.

Original Closing Date means October 1, 2001.

Patent Rights means all patents, including all divisionals, continuations,
substitutions, continuations-in-part, re-examinations, reissues, additions,
renewals, extensions, registrations, and supplemental protection certificates
and the like of any of the foregoing as well as applications of any of the
foregoing.  Patent Rights shall include regulatory-based extensions to patent
terms, including pediatric exclusivity periods in the United States.

Phase I Clinical Trial means the initial introduction of an investigational new
drug into humans primarily designed to determine the metabolism and
pharmacologic actions of the drug in humans, the side effects associated with
increasing doses, and, if possible, to gain early evidence on effectiveness, and
also may include studies of drug metabolism, structure-activity relationships,
and mechanism of action in humans, as well as studies in which investigational
drugs are used as research tools to explore biological phenomena or disease
processes.

Phase II Clinical Trial means a controlled clinical study conducted primarily to
evaluate the effectiveness of a drug for a particular indication or indications
in patients with the disease or condition under study and to determine the
common short-term side effects and risks associated with the drug.

Phase III Clinical Trial means a pivotal clinical study of a Product in patients
the protocol of which is designed to establish efficacy and safety of such
Product for the purpose of preparing and submitting a filing for NDA approval in
the US or EU Regulatory Approval.

PMEA means 9-2-(phosphonomethoxy)ethyl adenine.

Prodrug of PMEA means any compound which, as a result of in vivo metabolism
after administration, releases PMEA as the active ingredient.

Product means any human pharmaceutical product in finished pharmaceutical form
containing, in whole or as a component, the Licensed Compound.

Program Improvement means Know-How and all Patent Rights related to such
Know-How that is developed by or on behalf of Schering (or its Affiliates) or
jointly by Schering and Metabasis or any of their Affiliates, in connection with
the development, manufacture, marketing, importing, use, or sale of Licensed
Compound or Products.

Program Patent means any Patent Right claiming a Program Improvement, granted or
filed in the Territory on or after the Amended Closing Date, and Controlled by
Schering or its Affiliates but excluding any Generic Affiliates.

11


--------------------------------------------------------------------------------


 

 

Program Transfer Provisions has the meaning set forth in Section 12.5.4.

Recipient has the meaning set forth in Section 11.2(a).

Regulations means the regulations made under the Act, as amended or
supplemented.

Regulatory Approval means with respect to a particular country all government
approvals required by any government or regulatory authority to permit the sale
of Products in such country, including any necessary pricing or pricing
reimbursement approvals.

Royalty Obligation Period has the meaning set forth in Section 4.4.

Royalty Payments means the royalty due by Schering to MV on Net Sales as set out
in Clause 4.3(a)(i).

Sales & Royalty Report means a written report or reports showing each of:
(a) the Net Sales of each Product in each country in the world during the
reporting period by Schering and each Affiliate and Sublicensee; and (b) the
Royalty Payments, in United States Dollars, which shall have accrued in respect
of such sales and the basis of calculating the Royalty Payments, including for
each country where applicable, any royalty reductions made under Sections 4.3
(a)(ii), (c), (d) and (e).

Schering has the meaning set forth in the preamble.

Sublicensee means each person to whom Schering has granted a sublicense under
Section 2.2.

Substitute Compound means a HepDirect Compound provided to Schering pursuant to
Article III.

Term means the term of this Agreement, as set forth in Section 12.1.5.

Territory means all the countries of the world and their territories and
possessions.

Third Party means any person other than: Metabasis, Schering, or any of their
Affiliates.

United States means the United States of America and its territories and
possessions.

Valeant License Agreement means the license agreement entered into between
Schering and Valeant effective as of the Amended Closing Date relating to the
license of certain Valeant intellectual property relating to the Licensed
Compounds and Product.

Valid means with respect to an NDA or an MAA or other filing for Regulatory
Approval with the relevant Approval Authority that the relevant Approval
Authority has determined that such NDA or MAA or other filing for Regulatory
Approval has successfully completed its validation procedure.

12


--------------------------------------------------------------------------------


 

 

Valid Claim means any claim of an issued and unexpired Patent Right which has
neither been revoked, held unenforceable, unpatentable nor invalid by a final
decision of a court or a governmental agency of competent jurisdiction
(including any competent patent office), and any patent application within the
Licensed Patents which is being Handled by Metabasis which has been pending for
less than (i) [***] for patent applications in the United States, or (ii) [***]
for non-U.S. patent applications from the date of filing, unless on the date of
expiration of the applicable foregoing (i) or (ii), one or more rejections of
the pending claims of such patent application are under appeal to a board of
appeals, court, or other authority with jurisdiction over appeals of such
rejections.


1.2             INTERPRETATION

In this Agreement, unless the context requires otherwise


(A)              THE SINGULAR INCLUDES THE PLURAL AND VICE VERSA;


(B)              WORDS DENOTING PERSONS INCLUDE CORPORATIONS, PARTNERSHIPS AND
OTHER LEGAL PERSONS;


(C)              A REFERENCE TO A SPECIFIED SECTION, PARAGRAPH OR SCHEDULE IS A
REFERENCE TO THAT SPECIFIED SECTION, PARAGRAPH OR SCHEDULE OF THIS AGREEMENT;


(D)              THE ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS ARE
FOR CONVENIENCE ONLY AND DO NOT AFFECT THE INTERPRETATION OF THIS AGREEMENT;


(E)              “INCLUDES” AND “INCLUDING” MEANS INCLUDING WITHOUT LIMITATION;
AND


(F)               A REFERENCE TO A PARTY INCLUDES ITS SUCCESSORS AND PERMITTED
ASSIGNS.


1.3             CONDITIONS PRECEDENT; AGREEMENT SUPERSEDES AND REPLACES THE
ORIGINAL AGREEMENT

This Agreement will become effective only upon the execution by all parties
thereto of both (i) the Assignment Agreement; (ii) the Valeant License
Agreement; and (iii) the expiration or termination of the applicable waiting
period under the HSR Act as specified in Section 15.17.  Metabasis and Schering
acknowledge that the complete execution of the agreements identified in the
foregoing (i) and (ii) (the Other Agreements) is a condition precedent to the
effectiveness of this Agreement and that failure of either or both of those
separate agreements to be fully executed will render this Agreement null and
void.  The Original Agreement shall remain in full force and effect until the
Amended Closing Date.

***Confidential Treatment Requested

13


--------------------------------------------------------------------------------


 

 


ARTICLE II


LICENSE


2.1             LICENSE

Subject to the terms and conditions of this Agreement, Metabasis grants to
Schering, and Schering accepts, the exclusive right and exclusive license under
the Licensed Patents and the Licensed Technology within the Field throughout the
Territory (with the right to grant sublicenses in accordance with Section 2.2),
to research, develop, manufacture, have manufactured, market, export, have
exported, import, use, offer for sale, sell, have sold, distribute, promote,
detail, and otherwise commercialize the Licensed Compound or Products.  The
license is exclusive (even as to Metabasis) with respect to the Licensed Patents
and with respect to the Licensed Technology.  This Section 2.1 does not prevent
Metabasis from granting licenses to Third Parties with respect to compounds or
products that do not fall within the definition herein of Licensed Compounds or
Products.


2.2             SUBLICENSE


(A)              SUBJECT TO SECTIONS 2.2(B) AND 6.1, SCHERING HAS THE SOLE AND
EXCLUSIVE RIGHT TO SUBLICENSE THE RIGHTS GRANTED TO IT BY METABASIS UNDER THE
LICENSED PATENTS AND THE LICENSED TECHNOLOGY, IN EACH CASE WITHIN THE FIELD
THROUGHOUT THE TERRITORY, TO ANY AFFILIATE OR THIRD PARTY AT ANY TIME AT ITS
SOLE DISCRETION (AS SUCH, A SUBLICENSEE).  IN ADDITION, SUBJECT TO
SECTION 2.2(B), SCHERING MAY SUBCONTRACT TO THIRD PARTIES THE PERFORMANCE OF
PARTICULAR TASKS AND OBLIGATIONS WITH RESPECT TO THE DEVELOPMENT AND
COMMERCIALIZATION OF THE PRODUCT AS SCHERING DEEMS APPROPRIATE.


(B)              IN THE CASE WHERE SCHERING WISHES TO SUB-LICENSE ALL OR
SUBSTANTIALLY ALL OF ITS RIGHTS UNDER THIS AGREEMENT IN ANY MAJOR MARKET COUNTRY
OR MAJOR MARKET COUNTRIES TO A THIRD PARTY (EFFECTIVE OUT-LICENSE), [***].  FOR
THE AVOIDANCE OF DOUBT, ANY CO-PROMOTION OR CO-MARKETING ARRANGEMENT IN SUCH
MAJOR MARKET COUNTRY WITH A THIRD PARTY SHALL NOT CONSTITUTE AN EFFECTIVE
OUT-LICENSE.  [***], SCHERING WILL [***] BY WRITTEN NOTICE TO METABASIS
DISCLOSING THE IDENTITY OF THE PROPOSED THIRD PARTY SUBLICENSEE AND THE PROPOSED
SCOPE AND OTHER MATERIAL COMMERCIAL (BUT NOT FINANCIAL) TERMS OF THE
SUBLICENSE.  METABASIS WILL NOT [***] WITHIN [***] OF RECEIPT OF SUCH WRITTEN
NOTICE.  THE PARTIES HEREBY AGREE [***]

***Confidential Treatment Requested

14


--------------------------------------------------------------------------------


 

 


[***] IN ACCORDANCE WITH THIS AGREEMENT.  IN ADDITION, METABASIS WILL NOT
[***].  ANY FAILURE TO RESPOND WITHIN SUCH [***] TIME PERIOD [***] BY
METABASIS.  IN THE CASE OF SUBLICENSES OUTSIDE OF MAJOR MARKET COUNTRIES
SCHERING SHALL USE REASONABLE COMMERCIAL EFFORTS TO GIVE NOTICE PROMPTLY TO
METABASIS OF ANY SUBLICENSE TO A THIRD PARTY WHERE SUCH THIRD PARTY ASSUMES A
SUBSTANTIAL PORTION OF THE RESPONSIBILITIES OF SCHERING UNDER THIS AGREEMENT,
PROVIDED THAT SCHERING SHALL HAVE NO LIABILITY FOR ANY INADVERTENT FAILURE TO DO
SO.


(C)              SCHERING SHALL REMAIN RESPONSIBLE FOR ENSURING COMPLIANCE WITH
THE TERMS OF THIS AGREEMENT BY SUBLICENSEES.  SCHERING SHALL ALSO PAY TO
METABASIS ROYALTIES ON NET SALES BY THIRD PARTY SUBLICENSEES PURSUANT TO SECTION
4.3 OF THIS AGREEMENT AND SCHERING WILL PAY SUCH ROYALTIES IRRESPECTIVE OF
WHETHER SCHERING RECEIVES PAYMENTS OR OTHER CONSIDERATION DUE FROM SUCH THIRD
PARTY SUBLICENSEES.


(D)              ANY SUBLICENSE GRANTED BY SCHERING OTHER THAN IN CONFORMITY
WITH THE PROVISIONS OF THIS SECTION 2.2 SHALL BE NULL AND VOID.


2.3             EXCLUSIVITY


(A)              EXCEPT AS PROVIDED IN SECTION 2.1 AND AS PERMITTED BY
SECTIONS 6.1, 12.3, AND 12.4, DURING THE TERM, METABASIS WILL NOT LICENSE OR
OTHERWISE GRANT TO ANY THIRD PARTY ANY RIGHTS UNDER THE LICENSED PATENTS OR THE
LICENSED TECHNOLOGY TO RESEARCH, DEVELOP, MANUFACTURE, HAVE MANUFACTURED,
MARKET, EXPORT, HAVE EXPORTED, IMPORT, USE, OFFER TO SELL, OR SELL, HAVE SOLD,
DISTRIBUTE, PROMOTE, DETAIL OR OTHERWISE COMMERCIALIZE LICENSED COMPOUNDS OR
PRODUCTS IN THE TERRITORY WITHIN THE FIELD.


2.4             PROVISION OF INFORMATION


(A)              WITHIN [***] FOLLOWING THE AMENDED CLOSING DATE, METABASIS WILL
DISCLOSE AND PROVIDE ALL INFORMATION IN ITS POSSESSION OR CONTROL RELATING TO
THE LICENSED PATENTS AND THE LICENSED TECHNOLOGY TO SCHERING OR ITS DESIGNATED
AFFILIATE TO THE EXTENT NECESSARY OR USEFUL TO ENABLE SCHERING TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT TO DEVELOP, MANUFACTURE, REGISTER, USE OR
MARKET THE LICENSED COMPOUND AND/OR PRODUCT AND PRACTICE THE LICENSES GRANTED
HEREUNDER EFFICIENTLY INCLUDING, TO THE EXTENT REASONABLY AVAILABLE TO
METABASIS, ANY CLINICAL DATA, STUDY REPORTS, ANY INFORMATION RELATING TO
MANUFACTURING, ANY AGREEMENTS IN RESPECT OF THE LICENSED COMPOUND, AND ANY
RELATED CORRESPONDENCE AND FILINGS WITH ANY APPROVAL AUTHORITY (INCLUDING NOTES
OR MINUTES OF ANY MEETING WITH ANY APPROVAL AUTHORITY).  AS PART OF SUCH
DISCLOSURE, AS SOON AS REASONABLY PRACTICABLE, METABASIS WILL DISCLOSE TO
SCHERING ALL LICENSED TECHNOLOGY, INCLUDING TO THE EXTENT REASONABLY AVAILABLE
TO METABASIS PRE-FORMULATION REPORTS, CLINICAL MANUFACTURING BATCH RECORDS,
DEVELOPMENT REPORTS, IND DOCUMENTATION, ANALYTICAL RESULTS, ANALYTICAL METHOD
VALIDATION REPORT, RAW MATERIAL AND EXCIPIENT SOURCING INFORMATION, QUALITY
AUDIT FINDINGS, STABILITY REPORTS AND ANY OTHER RELEVANT TECHNICAL INFORMATION. 
SUCH INFORMATION IS SUBJECT TO THE CONFIDENTIALITY PROVISIONS OF ARTICLE XI
HEREOF.

***Confidential Treatment Requested

15


--------------------------------------------------------------------------------


 

 


(B)              METABASIS SHALL HAVE A CONTINUING OBLIGATION TO DISCLOSE AND
PROVIDE TO SCHERING SUCH ADDITIONAL LICENSED TECHNOLOGY AS IS DEVELOPED OR
OBTAINED BY METABASIS OR ITS AFFILIATES DURING THE TERM OF THIS AGREEMENT WHICH
METABASIS HAS THE LEGAL RIGHT TO DISCLOSE TO SCHERING.  IN ADDITION, METABASIS
WILL, [***], PROVIDE REASONABLE ASSISTANCE TO SCHERING IN CONNECTION WITH
UNDERSTANDING AND USING THE LICENSED TECHNOLOGY, INCLUDING BY PROVIDING
INFORMATION TO ASSIST SCHERING IN DEVELOPING THE LICENSED COMPOUNDS OR PRODUCTS
AND ITS RELATED ACTIVITIES.


2.5             LIMITS ON THE USE OF LICENSED COMPOUND BY METABASIS

From the Amended Closing Date, Metabasis and its Affiliates will not research,
develop, manufacture, have manufactured, market, export, have exported, import,
use, offer for sale, or sell, have sold, distribute, promote, detail or
otherwise commercialize the Licensed Compound.  The rights granted under this
Agreement are to the exclusion of Metabasis, except as otherwise set forth in
this Agreement.


2.6             OPTIMIZATION OF LICENSED COMPOUND

[Intentionally omitted]


2.7             NON COMPETITION


(A)              METABASIS AGREES THAT FOR A PERIOD OF [***], METABASIS AND ITS
AFFILIATES WILL NOT, DIRECTLY OR INDIRECTLY, PROMOTE THE SALE OF, SELL, OR
OTHERWISE COMMERCIALIZE, ANY COMPETITIVE PRODUCT, OR LICENSE, ASSIGN, PERMIT OR
OTHERWISE ASSIST, THIRD PARTIES TO ENGAGE IN ANY OF SUCH ACTIVITIES, IN SUCH
COUNTRY, PROVIDED, HOWEVER, THAT METABASIS AND ITS AFFILIATES SHALL BE PERMITTED
TO COMMERCIALIZE A COMPETITIVE PRODUCT IN A COUNTRY WITH RESPECT TO WHICH
SCHERING’S RIGHTS HAVE TERMINATED PURSUANT TO A TERMINATION BY METABASIS UNDER
SECTION 6.1 OR 12.3 OR A TERMINATION BY SCHERING UNDER SECTION 12.5 OF THIS
AGREEMENT.


(B)              SCHERING AND ITS AFFILIATES (OTHER THAN ANY GENERIC AFFILIATES)
MAY NOT FOR [***], DIRECTLY OR INDIRECTLY, PROMOTE THE SALE OF, SELL, OR
OTHERWISE COMMERCIALIZE A COMPETITIVE PRODUCT IN SUCH COUNTRY.  FOR THE
AVOIDANCE OF DOUBT, IF SCHERING ACQUIRES OR BECOMES THE BENEFICIAL OWNER OF A
THIRD PARTY AND AS A RESULT OF SUCH ACQUISITION ACQUIRES FULL COMMERCIALIZATION
RIGHTS TO ANY COMPETITIVE PRODUCT, SCHERING SHALL [***]


(C)              NOTWITHSTANDING ANYTHING IN THE AGREEMENT TO THE CONTRARY, IN
THE EVENT THAT METABASIS BREACHES THE NON COMPETITION PROVISIONS CONTAINED
HEREIN, SCHERING SHALL HAVE THE

***Confidential Treatment Requested

16


--------------------------------------------------------------------------------


 

 


RIGHT TO OFFSET THE FULL AMOUNT OF DAMAGES IT HAS SUFFERED AS A RESULT OF
METABASIS’ BREACH AGAINST ANY PAYMENTS TO METABASIS PURSUANT TO ARTICLE 4
HEREOF.


ARTICLE III


SUBSTITUTE COMPOUND

If Schering, after consultation with the Development Steering Committee,
reasonably determines that the further development of the Licensed Compound is
not desirable because it will not be successful, will violate any Third Party
patent, or for a comparable reason decides not to pursue such development,
Schering will provide written notice of such determination to Metabasis. 
Metabasis will then promptly and in good faith provide to Schering a complete
list of all [***] which Metabasis has the right to license and all other [***]
which, based on the information available to Metabasis at the time such list is
prepared, a reasonable person would expect to have potential for use in the
treatment of Hepatitis B in humans, on which list Metabasis will identify those
compounds determined by Metabasis to have the greatest likelihood of success for
use in the treatment of Hepatitis B in humans.  Schering will have a period of
[***] from the date it receives the list from Metabasis to evaluate the [***],
and to select one of them for development by written notice to Metabasis (the
Substitute Compound) and Metabasis will provide access to all information and
data in its possession or control that Schering reasonably requests in order to
perform such evaluation.  Any additional research and development costs required
to provide the Substitute Compound will be paid by Schering.  From the date when
the selection of the Substitute Compound is made by Schering, the Substitute
Compound will be deemed to be the Licensed Compound for the purposes of this
Agreement, the compound it replaces will cease to be the Licensed Compound and
Metabasis will recover the rights to the compound it replaces, provided,
however, that Schering will own all rights in and to any Schering Inventions. 
The substitution rights of Schering under this Article III shall continue during
the time in which a Product is in the development stage and may be exercised
more than once until the First Commercial Sale of a Product.  It is understood
and agreed that the milestone payments provided for in Section 4.2 will not be
paid more than once under this Agreement regardless of the substitution of a
compound or compounds for the original Licensed Compound hereunder.


ARTICLE IV


COMPENSATION


4.1             UPFRONT FEE

Within five (5) business days following the Amended Closing Date, Schering will
make a one-time, non-refundable, non-creditable payment to Metabasis in the
amount of one million

***Confidential Treatment Requested

17


--------------------------------------------------------------------------------


 

 

eight hundred thousand Dollars ($1,800,000) (the “Metabasis Upfront Fee”), which
together with the Valeant License Fee set forth in Section 4.1 of the Valeant
License Agreement comprise a total upfront payment in the amount of twenty one
million Dollars ($21,000,000) (the “Total Upfront Fee”).


4.2             MILESTONE PAYMENTS


(A)              IN CONSIDERATION OF THE LICENSES AND RIGHTS GRANTED BY
METABASIS TO SCHERING HEREUNDER SCHERING WILL PAY TO METABASIS THE FOLLOWING
NON-REFUNDABLE, NON-CREDITABLE MILESTONE PAYMENTS PROVIDED THAT THE AMOUNTS
BELOW, TOGETHER WITH THE MILESTONE PAYMENTS DUE VALEANT UNDER SECTION 4.2 OF THE
VALEANT LICENSE AGREEMENT, CONSTITUTE THE FULL AMOUNT OF THE MILESTONES DUE
METABASIS AND VALEANT PURSUANT TO THE TERMS OF BOTH THIS AGREEMENT AND THE
VALEANT LICENSE AGREEMENT:

(I)         [INTENTIONALLY OMITTED]

(II)        [***]

(III)       [***]

(IV)      [***]

(V)       [***]

(VI)      [***]

(VII)     [***]

***Confidential Treatment Requested

18


--------------------------------------------------------------------------------


 

 


(B)              EACH MILESTONE PAYMENT DUE UNDER SECTION 4.2(A) WILL BE DUE
ONLY ONCE FOR THE FIRST PRODUCT IN RESPECT OF WHICH THE INDICATED MILESTONE
OCCURS, REGARDLESS OF THE SUBSTITUTION FOR THE LICENSED COMPOUND OF A SUBSTITUTE
COMPOUND PURSUANT TO ARTICLE III.  SCHERING WILL NOTIFY METABASIS IN WRITING
WITHIN [***] OF THE OCCURRENCE OF EACH MILESTONE AND WILL MAKE ALL MILESTONE
PAYMENTS WITHIN [***] AFTER RECEIPT OF AN INVOICE FROM METABASIS FOR PAYMENT OF
THE MILESTONE SUBSTANTIALLY IN THE FORM OF EXHIBIT B.  FOR THE AVOIDANCE OF
DOUBT THE SUBSEQUENT OCCURRENCE OF ANY SIMILAR EVENT IN RESPECT OF ANY PRODUCT,
INCLUDING IN RESPECT OF ANY ADDITIONAL INDICATION(S), WILL NOT GIVE RISE TO ANY
ADDITIONAL OBLIGATION OF SCHERING TO MAKE A MILESTONE PAYMENT WITH RESPECT TO
SUCH SUBSEQUENT EVENT.


4.3             ROYALTIES


(A)              IN ADDITION TO THE AMOUNTS PAYABLE UNDER SECTION 4.2, SCHERING
WILL COLLECTIVELY PAY METABASIS AND VALEANT (COLLECTIVELY REFERRED TO AS “MV”),
IN ANY CALENDAR YEAR DURING THE ROYALTY OBLIGATION PERIOD, ROYALTIES IN THE
AGGREGATE AMOUNTS AS FOLLOWS ON A PRODUCT-BY-PRODUCT AND COUNTRY-BY-COUNTRY
BASIS AND PROVIDED THAT THE AMOUNTS BELOW CONSTITUTE THE FULL AMOUNT OF THE
ROYALTIES DUE MV PURSUANT TO THE TERMS OF BOTH THIS AGREEMENT AND THE VALEANT
LICENSE AGREEMENT:

(I)         (I) IN ANY COUNTRY IN WHICH THERE IS A VALID CLAIM OF A LICENSED
PATENT, A ROYALTY ON NET SALES IN SUCH COUNTRY AS PROVIDED BELOW:

(A)          ON NET SALES OF PRODUCTS [***];

(B)           ON NET SALES OF PRODUCTS [***].

(II)        ON NET SALES OF EACH PRODUCT IN ANY COUNTRY IN WHICH THERE IS NO
VALID CLAIM OF A LICENSED PATENT, [***].


(B)              ROYALTIES ON NET SALES WILL BE CALCULATED EVERY ACCOUNTING
PERIOD. WITHIN [***] AFTER THE LAST DAY OF EACH SUCH ACCOUNTING PERIOD DURING
THE TERM OF THIS AGREEMENT FOLLOWING THE FIRST COMMERCIAL SALE OF A PRODUCT,
SCHERING WILL PROVIDE TO MV THE SALES & ROYALTY REPORT. IF MV HAS NO COMMENTS ON
SUCH REPORT, METABASIS AND VALEANT SHALL EACH SUBMIT AN INVOICE TO SCHERING
SUBSTANTIALLY IN THE FORM OF EXHIBIT B WITH RESPECT TO THE ROYALTY PAYMENT, EACH
OF WHICH SHALL BE SIGNED BY BOTH METABASIS AND VALEANT AND SHALL INDICATE THE
PROPORTION OF THE ROYALTY PAYMENTS THAT SHALL BE MADE TO EACH OF (I) METABASIS
AND (II) VALEANT, PROVIDED, HOWEVER, THAT THE SUM OF THE PAYMENTS TO BE MADE TO
EACH OF METABASIS AND VALEANT MAY NOT EXCEED 100% OF THE ACTUAL ROYALTY PAYMENTS
CALCULATED AS DUE BASED ON THE

***Confidential Treatment Requested

19


--------------------------------------------------------------------------------


 

 


ROYALTY REPORT (THE “TOTAL ROYALTIES DUE”).  IN THE EVENT THAT THERE ARE
INVOICING DISCREPANCIES (SUCH THAT, FOR EXAMPLE, THE TOTAL OF THE ROYALTY
PAYMENTS BASED ON THE INVOICES RECEIVED FROM EACH OF METABASIS AND VALEANT
EXCEEDS THE TOTAL ROYALTIES DUE) , SCHERING MAY, IN IT SOLE DISCRETION, MAKE
PAYMENT TO EACH OF METABASIS AND VALEANT AS IT DETERMINES IS APPROPRIATE AND
SHALL HAVE NO LIABILITY TO METABASIS OR VALEANT WITH REGARD TO ANY DISAGREEMENT
WITH RESPECT TO SUCH ALLOCATION SO LONG AS THE TOTAL OF SUCH PAYMENTS IS EQUAL
TO THE TOTAL ROYALTIES DUE. SCHERING SHALL PAY THE ROYALTY PAYMENT WITHIN [***]
AFTER RECEIPT OF THE INVOICES.  ALL SUCH ROYALTY PAYMENTS CONSTITUTE THE FULL
AMOUNT OF THE ROYALTY PAYMENTS DUE MV PURSUANT TO THE TERMS OF BOTH THIS
AGREEMENT AND THE VALEANT LICENSE AGREEMENT.


(C)              SCHERING MAY OBTAIN A LICENSE UNDER ANY ISSUED PATENT FROM ONE
OR MORE THIRD PARTIES WHICH PATENT, BUT FOR SUCH LICENSE, WOULD BE INFRINGED BY
THE EXERCISE OF THE RIGHTS GRANTED TO SCHERING HEREUNDER. FOR ANY SUCH
THIRD-PARTY LICENSES, SCHERING MAY REDUCE THE ROYALTIES OTHERWISE DUE TO MV
HEREUNDER BY AN AMOUNT [***] PAID BY SCHERING TO SUCH THIRD PARTY OR THIRD
PARTIES TO THE EXTENT ATTRIBUTABLE TO SUCH LICENSE, INCLUDING ANY [***];
PROVIDED, HOWEVER, THAT THE TOTAL SUCH REDUCTION FOR ALL SUCH SUBLICENSES SHALL
NOT CAUSE THE ROYALTIES DUE TO MV IN ANY CALENDAR YEAR TO FALL BELOW [***] OF
THE ROYALTIES WHICH WOULD OTHERWISE BE DUE (I.E. WITHOUT REFERENCE TO THE
REDUCTION DUE TO SUBLICENSE ROYALTIES) TO MV IN SUCH YEAR. ANY PORTION OF SUCH
REDUCTION WHICH IS UNUSED IN ANY YEAR BECAUSE OF THE FOREGOING PROVISO [***];
AND FURTHER PROVIDED THAT NO REDUCTION IN ROYALTIES WILL RESULT FROM A LICENSE
TO A THIRD PARTY PATENT THAT CLAIMS [***] THAT ARE NOT NECESSARY IN ORDER TO
DEVELOP, MANUFACTURE OR COMMERCIALIZE THE LICENSED COMPOUND, [***]; AND FURTHER
PROVIDED THAT NO REDUCTION IN ROYALTIES WILL RESULT FROM A LICENSE TO A THIRD
PARTY PATENT WHERE SUCH LICENSE COVERS A COMBINED PRODUCT AND WHERE NO ACTUAL OR
ALLEGED INFRINGEMENT BY THE CLAIMS OF SUCH PATENT WOULD RESULT FROM ACTIVITIES
RELATING TO A PRODUCT WHOSE ONLY ACTIVE PHARMACEUTICAL INGREDIENT IS A LICENSED
COMPOUND, [***]. METABASIS SHALL REMAIN RESPONSIBLE FOR THE PAYMENT OF ROYALTY
OBLIGATIONS, IF ANY, DUE TO THIRD PARTIES UNDER ANY LICENSED PATENTS OR LICENSED
TECHNOLOGY WHICH HAS BEEN LICENSED TO METABASIS AND IS SUBLICENSED TO SCHERING
UNDER THIS AGREEMENT. ALL SUCH PAYMENTS SHALL BE MADE PROMPTLY BY METABASIS IN
ACCORDANCE WITH THE TERMS OF ITS LICENSE AGREEMENT.


(D)              IF A THIRD PARTY SELLS A PRODUCT WHICH IS A GENERIC EQUIVALENT
TO A PRODUCT IN ANY COUNTRY IN WHICH SCHERING, AN AFFILIATE OR SUBLICENSEE IS
SELLING SUCH PRODUCT, THE ROYALTY PAYABLE BY SCHERING TO MV UNDER THIS AGREEMENT
WITH RESPECT TO SUCH PRODUCT IN EACH SUCH COUNTRY WILL BE [***] FOR THE TIME
PERIOD DURING WHICH SUCH GENERIC EQUIVALENT IS SOLD BY OR ON BEHALF OF SUCH
THIRD PARTY IN SUCH COUNTRY.


(E)              IF ANY APPROVAL AUTHORITY IMPOSES A PRICE LIMITATION FOR
SPECIFIC INDICATIONS OR PATIENTS, AND [***] CLAIMS THAT SUCH LIMITATION [***]

***Confidential Treatment Requested

20


--------------------------------------------------------------------------------


 

 


[***] FOR A PRODUCT IN SUCH COUNTRY, AND [***] WILL APPLY FOR SO LONG AS SUCH
PRICE LIMITATION CONTINUES TO HAVE SUCH EFFECT. IF THE PARTIES FAIL TO PROMPTLY
AGREE TO [***], THE MATTER WILL BE REFERRED TO ARBITRATION PURSUANT TO ARTICLE
XIV AND THE [***]. SCHERING WILL, TO THE EXTENT PERMITTED BY LAW, USE REASONABLE
COMMERCIAL EFFORTS TO RESIST THE IMPOSITION OR CONTINUATION OF ANY SUCH PRICE
LIMITATION.


4.4             DURATION OF ROYALTY OBLIGATIONS

The period during which Schering is required to pay the royalty under Section
4.3 with respect to each Product (the Royalty Obligation Period) will terminate
in each country in the Territory upon the occurrence of the later of:


(A)              THE EXPIRATION OR INVALIDATION IN SUCH COUNTRY OF THE LAST TO
EXPIRE OR BE INVALIDATED LICENSED PATENT WHICH BUT FOR THIS AGREEMENT WOULD BE
INFRINGED BY THE MANUFACTURE, USE OR SALE OF SUCH PRODUCT IN SUCH COUNTRY; AND


(B)              [***] AFTER THE FIRST COMMERCIAL SALE IN SUCH COUNTRY OF SUCH
PRODUCT.


4.5             PAYMENT TERMS


(A)              SCHERING WILL MAKE ALL PAYMENTS REQUIRED TO BE MADE TO
METABASIS UNDER THIS AGREEMENT IN DOLLARS TO METABASIS BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO A BANK ACCOUNT OF METABASIS DESIGNATED BY
METABASIS FROM TIME TO TIME IN ACCORDANCE WITH THIS AGREEMENT.  SCHERING SHALL
HAVE NO OBLIGATION TO PAY ANY PROPORTION OF A ROYALTY PAYMENT TO METABASIS OR
VALEANT, AS THE CASE MAY BE, UNTIL AND UNLESS A VALID INVOICE INDICATING THE
APPROPRIATE PROPORTION OF THE ROYALTY PAYMENT TO MAKE TO SUCH PARTY HAS BEEN
PROPERLY SUBMITTED.


(B)              IN THE EVENT THAT ANY PAYMENT DUE TO METABASIS HEREUNDER,
INCLUDING ANY UPFRONT PAYMENT, ROYALTY PAYMENT AND MILESTONE PAYMENT, IS NOT
MADE WHEN DUE, THE PAYMENT SHALL ACCRUE INTEREST FROM THE DATE DUE AT THE [***],
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL SUCH RATE EXCEED THE MAXIMUM LEGAL
ANNUAL INTEREST RATE.  THE PAYMENT OF SUCH INTEREST SHALL NOT LIMIT A PARTY FROM
EXERCISING ANY OTHER RIGHTS IT MAY HAVE AS A CONSEQUENCE OF THE LATENESS OF ANY
PAYMENT.


4.6             TAXES

All amounts owed under this Agreement will be reduced and paid after deduction
as required by law for all applicable taxes, fees, and other charges on such
amounts except taxes imposed with respect to or based on a Party’s net income. 
In particular, any tax required to be withheld by Schering under the laws of any
country for the account of Metabasis (withholding

***Confidential Treatment Requested

21


--------------------------------------------------------------------------------


 

 

taxes) will be promptly paid by Schering for and on behalf of Metabasis to the
appropriate governmental authority, and Schering will furnish Metabasis with
reasonable proof of payment of such tax.  All such tax actually paid on
Metabasis’ behalf will be deducted from royalty payments due Metabasis or
promptly reimbursed to Schering if no further payments are due Metabasis. 
Schering will reasonably assist Metabasis in minimizing the withholding taxes
applicable to any payment made by Schering and in claiming tax refund at
Metabasis’ request.  Each Party agrees to reasonably assist the other Party in
claiming exemption from such withholding of taxes of any type under double
taxation or similar agreement or treaty from time to time in force and in
minimizing the amount required to be so withheld or deducted.


4.7             ALLOCATION OF ROYALTY PAYMENT

Provided that Schering shall make the Royalty Payments in the aggregate amount
specified in Section 4.3 and as specified in the Invoices submitted by Metabasis
and Valeant in accordance with Section 4.3(b), Schering shall have no liability
to Metabasis or Valeant with regard to any disagreement with respect to the
allocation of the Royalty Payment between Metabasis and Valeant.


4.8             RECORDS

Schering and its Affiliates will keep, and will require its Sublicensees to
keep, full, true and accurate books of account containing all particulars that
may be necessary for the purpose of calculating all royalties and Milestone
Payments payable to Metabasis with accounting principles consistently applied
from period to period, in accordance with the applicable Accounting Standards. 
Such books of account will be kept, as the case may be, at Schering’s or its
Affiliate’s or Sublicensee’s principal place of business for [***] following the
Accounting Period to which they pertain.  From time to time in accordance with
this Agreement, an  internationally recognized independent public accounting
firm retained by Metabasis may perform an audit of such books and records of
Schering, its Affiliates and Sublicensees for the period or periods reasonably
requested by Metabasis solely for the purpose of ensuring compliance with the
terms of this Agreement by Schering, its Affiliates and Sublicensees with
respect to all Milestone Payments, royalties and other amounts payable to
Metabasis under this Agreement, including the correctness of any report or
payments made under this Agreement.  Upon timely request of at least [***] prior
written notice from Metabasis, such audit will be conducted during regular
business hours in such a manner as to not unnecessarily interfere with
Schering’s normal business activities or those of its Affiliates or
Sublicensees, and will be limited to [***] prior to delivery of such written
notice.  Such audit will not be performed more frequently than once per calendar
year nor more frequently than once with respect to any Accounting Period.  All
information, data documents and abstracts examined in the audit will be used
only for the purpose of verifying royalty statements or compliance with this
Agreement, will be treated by Metabasis as Schering Confidential Information
subject to the obligations of Article 11 of this Agreement and may not be
retained more than [***]  Audit work papers

***Confidential Treatment Requested

22


--------------------------------------------------------------------------------


 

 

and results will be shared by Metabasis to Schering.  If the audit reveals an
underpayment, Schering will promptly make up such underpayment.  The failure of
Metabasis to request verification of any royalty calculation within the period
during which corresponding records must be maintained will be deemed to be
acceptance of the royalty reporting.  The fees charged by such accountant will
be paid by Metabasis unless the audit discloses that any Milestone Payment
payable to Metabasis was not paid in accordance with this Agreement or the
royalties payable to Metabasis by Schering or its Affiliates or Sublicensees for
the audited period are [***] of the royalties actually paid to Metabasis for
such period, in which case Schering will pay the fees and expenses charged by
the accountant.  Schering will require each of its Affiliates and Sublicensees
to make reports to Schering to the same extent as is required of Schering to
Metabasis pursuant to this Agreement and to keep and maintain records of Net
Sales made pursuant to such sublicense and to grant access to such records to
Metabasis’ independent accountant to the same extent required of Schering under
this Agreement.  Any disagreement between Metabasis and Schering concerning
alleged overpayments or underpayments or other disputes arising from such audits
will be resolved by the dispute resolution procedure set forth in Article XIV.


4.9             SALES IN FOREIGN CURRENCIES

Whenever for the purpose of calculating royalties, conversion from any foreign
currency is required, such conversion will be made as follows:


(A)              FOR SCHERING AND ITS AFFILIATES, WHEN CALCULATING THE NET
SALES, THE AMOUNT OF SUCH SALES IN FOREIGN CURRENCIES WILL BE CONVERTED FROM ANY
FOREIGN CURRENCY INTO DOLLARS USING SCHERING’S THEN-CURRENT STANDARD EXCHANGE
RATE METHODOLOGY AS APPLIED IN ITS EXTERNAL REPORTING (WHICH IS ULTIMATELY BASED
ON OFFICIAL RATES SUCH AS REUTERS AND EUROPEAN CENTRAL BANK) FOR CONVERSION OF
FOREIGN CURRENCY SALES INTO DOLLARS.


ARTICLE V


DEVELOPMENT STEERING COMMITTEE


5.1             APPOINTMENT AND ADMINISTRATION OF THE DEVELOPMENT STEERING
COMMITTEE


(A)              AS SOON AS PRACTICABLE AFTER THE EXECUTION OF THIS AGREEMENT
AND IN NO EVENT LATER THAN THIRTY (30) DAYS AFTER THE AMENDED CLOSING DATE, THE
PARTIES WILL ESTABLISH A [***] STEERING COMMITTEE TO REVIEW THE DEVELOPMENT OF
PRODUCTS, WHICH WILL INCLUDE [***] OF METABASIS AND SCHERING (THE DEVELOPMENT
STEERING COMMITTEE) AND WILL BE CHAIRED BY ONE OF THE REPRESENTATIVES OF
SCHERING.  ONE SUCH REPRESENTATIVE FROM EACH PARTY SHALL BE THE ALLIANCE MANAGER
AS DEFINED BELOW.  EACH PARTY SHALL APPOINT (AND NOTIFY THE OTHER PARTY OF THE
IDENTITY OF) A REPRESENTATIVE HAVING A GENERAL UNDERSTANDING OF PHARMACEUTICAL
DEVELOPMENT AND COMMERCIALIZATION ISSUES TO ACT AS ITS ALLIANCE MANAGER UNDER
THIS AGREEMENT (ALLIANCE MANAGER).  THE ALLIANCE MANAGERS WILL SERVE AS THE
CONTACT POINT BETWEEN THE PARTIES FOR THE PURPOSE OF PROVIDING METABASIS WITH
INFORMATION ON THE PROGRESS OF SCHERING’S

***Confidential Treatment Requested

23


--------------------------------------------------------------------------------


 

 


DEVELOPMENT AND COMMERCIALIZATION OF THE PRODUCT AND WILL BE PRIMARILY
RESPONSIBLE FOR FACILITATING THE FLOW OF INFORMATION AND OTHERWISE PROMOTING
COMMUNICATION WITHIN AND AMONG THE PARTIES.  EACH PARTY MAY REPLACE ITS ALLIANCE
MANAGER ON WRITTEN NOTICE TO THE OTHER PARTY.  EACH PARTY, AT ITS SOLE
DISCRETION, MAY AT ANY TIME DURING THE TERM OF THIS AGREEMENT REPLACE A MEMBER
IT HAS THE RIGHT TO DESIGNATE AND WILL PROVIDE WRITTEN NOTICE TO THE OTHER
PARTY.  THE ALLIANCE MANAGERS SHALL ARRANGE (VIA PERSON OR TELECONFERENCE) ALL
MEETINGS OF THE DEVELOPMENT STEERING COMMITTEE AND EACH PARTY WILL USE
REASONABLE EFFORTS TO CAUSE ITS RESPECTIVE REPRESENTATIVES TO ATTEND ALL
MEETINGS OF THE DEVELOPMENT STEERING COMMITTEE.  EACH PARTY WILL BEAR THE TRAVEL
AND OUT-OF-POCKET EXPENSES INCURRED BY ITS MEMBERS OR REPRESENTATIVES IN
CONNECTION WITH THE DEVELOPMENT STEERING COMMITTEE’S MEETINGS.


(B)              THE DEVELOPMENT STEERING COMMITTEE WILL MEET AT LEAST EVERY SIX
(6) MONTHS UNTIL THE PERIOD DESCRIBED IN (D) BELOW, OR MORE OR LESS FREQUENTLY
AS THE PARTIES MUTUALLY DEEM APPROPRIATE.  THE FIRST SUCH MEETING IN ANY
CALENDAR YEAR SHALL BE HELD IN CALIFORNIA, USA, WITH THE SECOND MEETING HELD IN
NEW JERSEY, USA, UNLESS THE PARTIES MUTUALLY AGREE TO MEET AT ANOTHER LOCATION
OR BY TELEPHONE OR VIDEO CONFERENCE.  THE DEVELOPMENT STEERING COMMITTEE MAY
ALSO CONVENE OR BE POLLED OR CONSULTED FROM TIME TO TIME BY MEANS OF
TELECOMMUNICATIONS, VIDEO CONFERENCES OR CORRESPONDENCE, AS DEEMED BY THE
PARTIES TO BE NECESSARY OR APPROPRIATE.


(C)              ANY DISAGREEMENT WITHIN THE DEVELOPMENT STEERING COMMITTEE
SHALL BE RESOLVED BY THE SCHERING CHAIR, IN ITS SOLE DISCRETION.


(D)              THE DEVELOPMENT STEERING COMMITTEE WILL EXIST UNTIL [***],
UNLESS OTHERWISE AGREED BY THE PARTIES.


5.2             RESPONSIBILITY AND AUTHORITY OF THE DEVELOPMENT STEERING
COMMITTEE


(A)              SUBJECT TO THE OTHER TERMS OF THIS AGREEMENT, THE DEVELOPMENT
STEERING COMMITTEE WILL REVIEW [***].  SCHERING WILL GIVE GOOD FAITH
CONSIDERATION TO ALL REASONABLE SUGGESTIONS MADE BY METABASIS CONCERNING
DEVELOPMENT OF THE LICENSED COMPOUND, HOWEVER DEVELOPMENT SHALL BE IN SCHERING’S
SOLE DISCRETION AND EXPENSE.


(B)              THE DEVELOPMENT STEERING COMMITTEE WILL REVIEW AND DISCUSS THE
ACTIVITIES OF THE PARTIES WITH RESPECT TO [***].

***Confidential Treatment Requested

24


--------------------------------------------------------------------------------


 

 


5.3             REPORTING OBLIGATIONS IN RESPECT OF COMMERCIALIZATION

Until [***], Schering will keep Metabasis reasonably informed of all
commercialization efforts undertaken by Schering, its Affiliates and
Sublicensees, as applicable, with respect to the Licensed Compound and Products,
[***].  Until [***], Metabasis may request, no more often than [***], a meeting
at which Metabasis may meet with Schering as reasonably practicable.  At such
meeting Schering will discuss Schering’s commercialization efforts for Products,
including answering Metabasis’ questions regarding such efforts.  Schering may
satisfy its obligation to meet with Metabasis under this Section 5.3(a) through
meetings of the Development Steering Committee.  Each Party shall be responsible
for its own costs and expenses relating to any such meeting.


5.4             REGULATORY ACTIVITIES


(A)              SCHERING (OR ITS DESIGNATED AFFILIATE) WILL DETERMINE THE
REGULATORY PLANS AND STRATEGIES FOR THE LICENSED COMPOUND AND/OR PRODUCT AND
WILL HOLD ALL IND’S, NDA’S AND MAA’S FOR THE LICENSED COMPOUND AND PRODUCT(S)
AND ALL OTHER REGULATORY FILINGS IN THE TERRITORY.  SCHERING (OR ITS DESIGNATED
AFFILIATE) WILL DETERMINE AND BE RESPONSIBLE FOR INTERACTIONS WITH REGULATORY
AUTHORITIES IN THE TERRITORY AND WILL BEAR RELATED EXPENSES.  WITHIN THIRTY (30)
DAYS OF THE AMENDED CLOSING DATE, AND THROUGHOUT THE TERM, METABASIS WILL
PROVIDE SCHERING WITH ALL RELEVANT INFORMATION AND DATA AVAILABLE AND KNOWN TO
METABASIS CONCERNING THE LICENSED COMPOUND FOR THE REGULATORY FILINGS IN THE
FORM REASONABLY REQUESTED BY SCHERING AND WILL PROVIDE SUCH ADDITIONAL
ASSISTANCE IN CONNECTION WITH FILINGS TO ANY APPROVAL AUTHORITY AS SCHERING
REASONABLY REQUIRES AT SCHERING’S EXPENSE, INCLUDING BY EXECUTING ANY REQUIRED
DOCUMENTS, PROVIDING ACCESS TO PERSONNEL AND PROVIDING SCHERING WITH COPIES OF
ALL REASONABLY REQUIRED DOCUMENTATION.  TO THE EXTENT REQUIRED AND METABASIS
REASONABLY HAS ACCESS THERETO, METABASIS SHALL GRANT OR CAUSE TO BE GRANTED TO
SCHERING AND ITS AFFILIATES OR SUBLICENSEES CROSS-REFERENCE RIGHTS TO ANY
RELEVANT DRUG MASTER FILES AND OTHER FILINGS SUBMITTED BY LICENSOR OR ITS
AFFILIATES WITH ANY APPROVAL AUTHORITY AT NO ADDITIONAL CHARGE TO SCHERING.


(B)              SCHERING WILL BE RESPONSIBLE FOR OBTAINING REGULATORY APPROVALS
FOR DEVELOPMENT, USE AND COMMERCIALIZATION OF EACH PRODUCT FROM THE APPROVAL
AUTHORITIES IN THE TERRITORY AND WILL USE COMMERCIALLY REASONABLE EFFORTS TO
SEEK SUCH APPROVALS IN THE MAJOR MARKET COUNTRIES AT ITS SOLE COST.


(C)              EACH PARTY AGREES THAT IN PERFORMING ITS OBLIGATIONS UNDER THIS
AGREEMENT (A) IT SHALL COMPLY WITH ALL APPLICABLE CURRENT INTERNATIONAL
REGULATORY STANDARDS, INCLUDING CGMP, CGLP, CGCP AND OTHER RULES, REGULATIONS
AND REQUIREMENTS AND (B) IT WILL NOT EMPLOY OR USE ANY PERSON THAT HAS BEEN
DEBARRED UNDER SECTION 306(A) OR 306(B) OF THE U.S. FEDERAL FOOD, DRUG AND
COSMETIC ACT.

 

***Confidential Treatment Requested

25


--------------------------------------------------------------------------------


 

 


ARTICLE VI


DEVELOPMENT AND MARKETING OBLIGATIONS


6.1             COMMERCIAL DEVELOPMENT OBLIGATION


(A)              SUBJECT TO SECTION 6.1(B), SCHERING WILL AT ITS SOLE EXPENSE
USE COMMERCIALLY REASONABLE EFFORTS TO DEVELOP AND COMMERCIALIZE A PRODUCT IN
EACH MAJOR MARKET COUNTRY IN THE FIELD AS WELL AS GENERALLY ELSEWHERE IN THE
TERRITORY, EXCEPT WHERE SUCH DEVELOPMENT AND COMMERCIALIZATION IS NOT
COMMERCIALLY REASONABLE FOR SUCH PRODUCT AND PROVIDED THAT IT IS RECOGNIZED AND
ACKNOWLEDGED BY METABASIS THAT SUCH OBLIGATION TO USE COMMERCIALLY REASONABLE
EFFORTS SHALL NOT REQUIRE SCHERING TO DEVELOP AND COMMERCIALIZE THE PRODUCT IN
EVERY COUNTRY IN THE TERRITORY.  SUBJECT TO COMPLIANCE WITH THE FOREGOING, THE
MANNER OF THE DEVELOPMENT, COMMERCIALIZATION, AND MARKETING OF THE PRODUCTS
SHALL BE IN SCHERING’S SOLE DISCRETION.


(B)              IF METABASIS DETERMINES IN GOOD FAITH THAT SCHERING IS NOT
USING COMMERCIALLY REASONABLE EFFORTS TO DEVELOP AND COMMERCIALIZE A PRODUCT IN
ONE OR MORE MAJOR MARKET COUNTRIES, METABASIS MAY PROVIDE WRITTEN NOTICE TO
SCHERING OF SUCH DETERMINATION, WHICH NOTICE WILL PROVIDE REASONABLE DETAILS
REGARDING THE FACTS AND CIRCUMSTANCES LEADING UP TO SUCH DETERMINATION AND THE
STEPS WHICH METABASIS REASONABLY CONSIDERS SCHERING SHOULD TAKE TO RESUME
COMMERCIALLY REASONABLE EFFORTS RELATING TO SUCH DEVELOPMENT AND
COMMERCIALIZATION.


(C)              IF WITHIN [***] AFTER WRITTEN NOTICE UNDER SECTION 6.1(B)
METABASIS REASONABLY AND IN GOOD FAITH DETERMINES THAT SCHERING HAS NOT RESUMED
USING COMMERCIALLY REASONABLE EFFORTS TO DEVELOP AND COMMERCIALIZE A PRODUCT IN
ONE OR MORE MAJOR MARKET COUNTRIES, EITHER PARTY MAY REFER SUCH DISPUTE TO
ARBITRATION PURSUANT TO ARTICLE XIV.  PENDING THE FINAL DECISION OF THE
ARBITRATORS, ALL SCHERING RIGHTS UNDER THIS AGREEMENT SHALL CONTINUE IN FULL
FORCE AND EFFECT.  IN THE EVENT THAT THE ARBITRATOR DETERMINES THAT SCHERING HAS
FAILED TO USE COMMERCIALLY REASONABLE EFFORTS TO DEVELOP AND COMMERCIALIZE A
PRODUCT IN ONE OR MORE MAJOR MARKET COUNTRIES, THEN IN RESPECT OF THOSE
COUNTRIES WHERE THE ARBITRATOR HAS DETERMINED THAT SCHERING HAS FAILED TO USE
COMMERCIALLY REASONABLE EFFORTS, ALL LICENSES GRANTED TO SCHERING PURSUANT TO
SECTION 2 WITH RESPECT TO SUCH COUNTRIES OR REGION WILL TERMINATE AND THE
PROGRAM TRANSFER PROVISIONS AS DELINEATED IN SECTION 12.5.4 WILL APPLY WITH
RESPECT TO THOSE COUNTRIES ONLY, PROVIDED THAT IN THE EVENT THAT THE ARBITRATOR
DETERMINES THAT SCHERING HAS FAILED TO USE COMMERCIALLY REASONABLE EFFORTS TO
DEVELOP AND COMMERCIALIZE A PRODUCT IN [***], THEN METABASIS MAY IN ITS SOLE
DISCRETION ELECT TO IMMEDIATELY TERMINATE THIS AGREEMENT FOR CAUSE AND
SCHERING’S RIGHTS UNDER THIS AGREEMENT WILL TERMINATE PURSUANT TO SECTION 12.5.3
AND THE PROGRAM TRANSFER PROVISIONS DELINEATED IN SECTION 12.5.4 WILL APPLY.


(D)              NOTWITHSTANDING THE PROVISIONS OF (A) TO (C) INCLUSIVE ABOVE,
THE MANUFACTURE AND SUPPLY OF THE LICENSED COMPOUND AND/OR PRODUCT UNDER THIS
AGREEMENT SHALL BE IN THE SOLE DISCRETION OF SCHERING.

 

***Confidential Treatment Requested

 

26


--------------------------------------------------------------------------------


 

 


6.2             USE OF NAME

Metabasis may not use the name of Schering or any of its Affiliates or any
variant thereof, and Schering may not use the name of Metabasis or any variant
thereof, in each case in connection with the advertising or sale of any Product,
without the prior written consent of the other, except as required by any
Approval Authority, including in relation to any Product labeling or packaging.

 


ARTICLE VII


[INTENTIONALLY LEFT BLANK]


ARTICLE VIII


INTELLECTUAL PROPERTY

 


8.1             PATENT PROSECUTION AND MAINTENANCE


(A)              PATENTS COVERING INVENTIONS OWNED BY METABASIS.

(I)         FOR LICENSED PATENTS TO INVENTIONS OWNED BY METABASIS OTHER THAN
THOSE COVERING THE HEPDIRECT TECHNOLOGY, SCHERING WILL BE RESPONSIBLE, AT ITS
OWN EXPENSE FOR PREPARING, FILING, PROSECUTING AND MAINTAINING (COLLECTIVELY,
HANDLING) SUCH LICENSED PATENTS.  METABASIS SHALL PROVIDE SUCH ASSISTANCE AS
SCHERING REASONABLY REQUIRES IN RELATION TO THE HANDLING OF ALL SUCH LICENSED
PATENTS.  SCHERING WILL CONSULT WITH METABASIS AS TO THE HANDLING OF SUCH
LICENSED PATENTS AND WILL FURNISH TO METABASIS COPIES OF ALL MATERIAL DOCUMENTS
RELEVANT TO ANY SUCH HANDLING.  SCHERING WILL FURNISH SUCH DOCUMENTS AND CONSULT
WITH METABASIS IN SUFFICIENT TIME (AT LEAST [***] PRIOR TO ANY FIRST DEADLINE
FOR TAKING ANY ACTIONS) BEFORE ANY ACTION BY METABASIS IS DUE TO ALLOW METABASIS
TO PROVIDE COMMENTS THEREON, WHICH COMMENTS SCHERING MUST CONSIDER.  AT
SCHERING’S EXPENSE AND REASONABLE REQUEST, METABASIS SHALL PROVIDE REASONABLE
ASSISTANCE IN CONNECTION WITH THE HANDLING OF ALL LICENSED PATENTS.  SHOULD
SCHERING DECIDE THAT IT DOES NOT DESIRE TO HANDLE A PATENT RIGHT WITHIN SUCH
LICENSED PATENTS IN A COUNTRY IN THE TERRITORY, IT WILL NOTIFY METABASIS THEREOF
IN WRITING WITH SUFFICIENT TIME FOR METABASIS TO TAKE ANY APPROPRIATE ACTIONS. 
IN SUCH CIRCUMSTANCES, METABASIS MAY, BUT IS NOT OBLIGATED TO, HANDLE THE SAME
AT METABASIS’ OWN COST, TO THE EXTENT THAT METABASIS DESIRES TO DO SO, AND
SCHERING’S RIGHTS UNDER THIS AGREEMENT TO ANY SUCH PATENTS IN SUCH COUNTRY SO
HANDLED BY METABASIS SHALL TERMINATE IMMEDIATELY UPON SUCH NOTIFICATION.  AS
SOON AS PRACTICABLE AND WITHIN THIRTY (30) DAYS AFTER THE AMENDED CLOSING DATE,
METABASIS WILL PROVIDE TO SCHERING COPIES OF PATENT PROSECUTION AND MAINTENANCE
FILES AND POWERS OF ATTORNEY FOR

 

***Confidential Treatment Requested

 

27


--------------------------------------------------------------------------------


 

 

ATTORNEYS AND AGENTS DESIGNATED BY SCHERING AND ON FORMS PROVIDED BY SCHERING,
IN EACH CASE SUFFICIENT TO PERMIT SCHERING TO HANDLE SUCH LICENSED PATENTS.

(II)        METABASIS WILL, AT ITS OWN EXPENSE, (A) HANDLE ALL LICENSED PATENTS
THAT COVER THE HEPDIRECT TECHNOLOGY (SUCH LICENSED PATENTS BEING HEREINAFTER
COLLECTIVELY REFERRED TO AS METABASIS PATENTS AND INCLUDES THE PATENT RIGHTS SET
FORTH ON SCHEDULE B), (B) CONSULT WITH SCHERING AS TO THE HANDLING OF SUCH
METABASIS PATENTS, AND (III) FURNISH TO SCHERING COPIES OF ALL DOCUMENTS
RELEVANT TO ANY SUCH HANDLING.  METABASIS WILL FURNISH SUCH DOCUMENTS AND
CONSULT WITH SCHERING IN SUFFICIENT TIME [***] PRIOR TO ANY FIRST DEADLINE FOR
TAKING ANY ACTIONS OTHER THAN PAYING A MAINTENANCE FEE) BEFORE ANY ACTION BY
METABASIS IS DUE TO ALLOW SCHERING TO PROVIDE COMMENTS THEREON, WHICH COMMENTS
METABASIS MUST CONSIDER.  AT METABASIS’ EXPENSE AND REASONABLE REQUEST, SCHERING
SHALL PROVIDE REASONABLE ASSISTANCE IN CONNECTION WITH THE HANDLING OF ALL
METABASIS PATENTS.  SHOULD METABASIS DECIDE THAT IT DOES NOT DESIRE TO HANDLE A
PATENT OR PATENT APPLICATION WITHIN THE METABASIS PATENTS IN A COUNTRY IN THE
TERRITORY, AS IT RELATES TO LICENSED COMPOUNDS OR PRODUCTS, IT WILL PROMPTLY
NOTIFY SCHERING THEREOF.  IN SUCH CIRCUMSTANCES, SCHERING MAY, BUT IS NOT
OBLIGATED TO, HANDLE THE SAME AT SCHERING’S OWN COST, TO THE EXTENT THAT
SCHERING DESIRES TO DO SO.


(B)              PATENTS COVERING INVENTIONS OWNED BY SCHERING.  SCHERING WILL
BE RESPONSIBLE FOR, AT ITS OWN EXPENSE, HANDLING ALL PATENT RIGHTS OWNED BY
SCHERING COVERING THE LICENSED COMPOUND AND/OR PRODUCT (THE SCHERING PATENTS).


(C)              COOPERATION OF THE PARTIES.  EACH PARTY AGREES TO COOPERATE
FULLY IN THE HANDLING OF ANY PATENT RIGHTS OWNED BY THE OTHER PARTY UNDER THIS
AGREEMENT.  SUCH COOPERATION INCLUDES:

(I)         EXECUTING ALL PAPERS AND INSTRUMENTS, OR REQUIRING ITS EMPLOYEES OR
AGENTS TO EXECUTE ALL SUCH PAPERS AND INSTRUMENTS TO ENABLE THE OTHER PARTY TO
APPLY FOR AND TO PROSECUTE PATENT APPLICATIONS IN ANY COUNTRY; AND

(II)        PROMPTLY INFORMING THE OTHER PARTY OF ANY MATTERS COMING TO SUCH
PARTY’S ATTENTION THAT MAY MATERIALLY AFFECT THE PREPARATION, FILING,
PROSECUTION OR MAINTENANCE OF ANY SUCH PATENT RIGHTS.


8.2             NOTIFICATION OF INFRINGEMENT

If a Party learns of infringement or threatened infringement or misappropriation
by a Third Party of any Licensed Patent, Licensed Technology, or Schering Patent
relating to the Licensed Compounds and/or Products within the Territory, it will
promptly notify the other Party and will include in such notice a description of
the basis for the alleged infringement or misappropriation.


8.3             PATENT ENFORCEMENT

(a)               Subject to the terms of Section 8.3(b), Schering shall have
the first right to bring and control any action or proceeding with respect to
infringement of any patent claiming or otherwise related to the Licensed Patents
and/or Licensed Technology at its own expense and by

 

***Confidential Treatment Requested

 

28


--------------------------------------------------------------------------------


 

 

counsel of its own choice, and Metabasis shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice.

(b)              If Schering determines that in an action under 8.3(a) it may be
required to assert one or more Metabasis Patents, it will request Metabasis’
consent to assert such patent or patents.  Metabasis, in its sole discretion,
may either consent to Schering assertion of such patent or patents or take
control of such action at Metabasis’ own expense and by counsel of its own
choice, in which case Schering shall have the right, at its own expense, to be
represented in such action by counsel of its own choice.  Metabasis shall choose
to consent or control such action as soon as reasonably practicable, and no
later than [***] before any time limit for bringing such action where the
request for such consent is made within [***] of such time limit.

 (c)              If Schering fails to bring an action or proceeding within (a)
[***] following the notice of alleged infringement or (b) [***] before the time
limit, if any, set forth in the appropriate laws and regulations for the filing
of such actions, whichever comes first, Metabasis shall have the right to bring
and control any such action at its own expense and by counsel of its own choice,
and Schering shall have the right, at its own expense, to be represented in any
such action by counsel of its own choice.

(d)              In the event a Party brings an infringement action, the other
Party shall cooperate fully, including if required to bring such action, the
furnishing of a power of attorney.  Any settlement or other action by a Party
which requires payment or other action by the other Party, subjects the other
Party to liability or otherwise materially adversely affects the other Party
(including in the case of Metabasis a material adverse effect on the HepDirect
Technology) will require the other Party’s prior written consent, which will not
be unreasonably withheld or delayed.

(e)               The Party which actually brings the action shall be entitled
to any damage award and other recoveries resulting therefrom, provided that to
the extent that any such damage award or other recovery realized by Schering
constitutes compensation for lost sales, [***].


8.4             OWNERSHIP AND LICENSE-BACK


(A)              METABASIS OWNED INVENTIONS.  AS BETWEEN METABASIS AND SCHERING,
METABASIS SHALL OWN ALL RIGHTS IN AND TO ANY AND ALL INVENTIONS AND KNOW-HOW,
INCLUDING ANY PATENT RIGHTS (COLLECTIVELY REFERRED TO AS “INVENTIONS”) MADE
SOLELY BY OR ON BEHALF OF METABASIS DURING THE TERM OF THIS AGREEMENT.


(B)              SCHERING OWNED INVENTIONS.  AS BETWEEN METABASIS AND SCHERING,
SCHERING SHALL OWN ALL RIGHTS IN AND TO ANY AND ALL INVENTIONS MADE SOLELY BY OR
ON BEHALF OF SCHERING DURING THE

 

***Confidential Treatment Requested

 

29


--------------------------------------------------------------------------------


 

 


TERM OF THIS AGREEMENT IN CONNECTION WITH THE DEVELOPMENT AND COMMERCIALIZATION
OF THE PRODUCT HEREUNDER (“SCHERING INVENTIONS”).


(C)              JOINT INVENTIONS.  ALL INVENTIONS MADE JOINTLY BY EMPLOYEES OR
CONSULTANTS OF BOTH PARTIES DURING THE TERM OF THIS AGREEMENT IN CONNECTION WITH
THE DEVELOPMENT AND COMMERCIALIZATION OF THE PRODUCT HEREUNDER (“JOINT
INVENTIONS”) SHALL BE JOINTLY OWNED BY THE PARTIES IN EQUAL SHARES.


(D)              LICENSE-BACK.

(I)         IN RESPECT OF ANY SCHERING INVENTION THAT IS AN IMPROVEMENT TO THE
HEPDIRECT TECHNOLOGY OR THAT IS NECESSARY FOR METABASIS TO PRACTICE ITS RIGHTS
TO THE HEPDIRECT TECHNOLOGY, SCHERING WILL GRANT TO METABASIS A FULLY PAID UP,
IRREVOCABLE, NON-EXCLUSIVE, WORLD-WIDE LICENSE WITH THE RIGHT TO SUBLICENSE
UNDER ANY SUCH INVENTIONS FOR ALL PURPOSES IN CONNECTION WITH THE USE OF THE
HEPDIRECT TECHNOLOGY BY METABASIS, ITS AFFILIATES OR THIRD PARTIES.


(E)              JOINT INVENTIONS SHALL BE INCLUDED IN THE LICENSED TECHNOLOGY.


8.5             TRADEMARKS

Schering will have the sole right to obtain and own all trademarks associated
with or used in connection with the manufacture, marketing and sale of any
Products, together with associated goodwill, excluding the mark “HepDirect” and
any variants thereof and any goodwill associated therewith which shall be owned
by Metabasis.  Such Schering trademarks may vary by country or within a
country.  Schering will be responsible for obtaining, maintaining and protecting
all applicable trademarks in connection with the manufacture, marketing and sale
of any Products as it determines reasonably necessary.


8.6             DEFENSE OF INFRINGEMENT AND INVALIDITY ACTIONS


(A)              EACH PARTY SHALL PROMPTLY NOTIFY THE OTHER IN WRITING OF ANY
ALLEGATION BY A THIRD PARTY THAT THE ACTIVITY OF EITHER OF THE PARTIES PURSUANT
TO THIS AGREEMENT INFRINGES OR MAY INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF
SUCH THIRD PARTY.


(B)              SCHERING, AT ITS SOLE EXPENSE, WILL HAVE THE FIRST RIGHT AND,
IF EXERCISED, WILL HAVE PRIMARY RESPONSIBILITY FOR AND CONTROL OVER THE DEFENSE
OF ANY LEGAL ACTION BROUGHT BY ANY THIRD PARTY IN WHICH SCHERING, ANY OF ITS
AFFILIATES OR SUBLICENSEES IS OR BECOMES A DEFENDANT AND WHICH IS RELATED TO
ALLEGED INFRINGEMENT OF A THIRD PARTY PATENT RIGHT OR THIRD PARTY KNOW-HOW,
RELATED TO THE LICENSED COMPOUND OR PRODUCTS.


(C)              IF A THIRD PARTY BRINGS A LEGAL ACTION RELATING TO THE LICENSED
COMPOUND OR PRODUCTS AND ASSERTS IN SUCH ACTION THAT ANY LICENSED PATENT OR
PROGRAM PATENT IS INVALID OR NOT INFRINGED BY SUCH THIRD PARTY, SUBJECT TO THE
TERMS OF 8.6(D), SCHERING, AT ITS SOLE EXPENSE, WILL

 

 

30


--------------------------------------------------------------------------------


 

 


HAVE THE FIRST RIGHT AND, IF EXERCISED, WILL HAVE PRIMARY RESPONSIBILITY FOR AND
CONTROL OVER THE DEFENSE OF SUCH ACTION.


(D)              IF THE DEFENSE OF ANY CLAIM BY SCHERING AGAINST A THIRD PARTY
MAY INCLUDE A COUNTERCLAIM TO ASSERT THE INVALIDITY OR UNENFORCEABILITY OF ONE
OR MORE METABASIS PATENTS, OR IF A THIRD PARTY BRINGS AN ACTION ASSERTING
INVALIDITY OR NON-INFRINGEMENT OF ONE OR MORE METABASIS PATENTS, THE TERMS OF
SECTION 8.3(B) SHALL APPLY TO THE ASSERTION OF SUCH COUNTERCLAIM AND DEFENSE OF
SUCH ACTION.


(E)              IN THE EVENT A PARTY DEFENDS SUCH THIRD PARTY INFRINGEMENT
ACTION, THE OTHER PARTY SHALL COOPERATE FULLY, INCLUDING IF REQUIRED TO BRING
SUCH ACTION, THE FURNISHING OF A POWER OF ATTORNEY.  ANY SETTLEMENT OR OTHER
ACTION BY A PARTY WHICH REQUIRES PAYMENT OR OTHER ACTION BY THE OTHER PARTY, OR
SUBJECTS THE OTHER PARTY TO LIABILITY OR OTHERWISE MATERIALLY ADVERSELY AFFECTS
THE OTHER PARTY (INCLUDING IN THE CASE OF METABASIS A MATERIAL ADVERSE EFFECT ON
THE HEPDIRECT TECHNOLOGY) WILL REQUIRE THE OTHER PARTY’S PRIOR WRITTEN CONSENT,
WHICH WILL NOT BE UNREASONABLY WITHHELD OR DELAYED.  THE PARTY WHICH ACTUALLY
DEFENDS THE ACTION SHALL BE ENTITLED TO ANY DAMAGE AWARD AND OTHER RECOVERIES
RESULTING THEREFROM.


(F)               SCHERING AND METABASIS WILL EACH USE COMMERCIALLY REASONABLE
EFFORTS TO COOPERATE WITH THE OTHER IN DEFENDING ACTIONS UNDER THIS SECTION 8.6,
INCLUDING BUT NOT LIMITED TO GIVING THEIR CONSENT TO BEING JOINED IN AN ACTION
TO WHICH THEY ARE A NECESSARY PARTY.  THE DEFENDING PARTY WILL AT ALL TIMES KEEP
THE OTHER PARTY REASONABLY INFORMED AS TO THE STATUS OF ANY ACTION UNDER THIS
SECTION 8.6.  ANY SETTLEMENT OR OTHER ACTION BY A PARTY WHICH REQUIRES PAYMENT
OR OTHER ACTION BY THE OTHER PARTY OR SUBJECTS THE OTHER PARTY TO LIABILITY WILL
REQUIRE THE OTHER PARTY’S PRIOR WRITTEN CONSENT, WHICH WILL NOT BE UNREASONABLY
WITHHELD OR DELAYED.


(G)              THE ALLOCATION AND REIMBURSEMENT OF COSTS IN CONNECTION WITH
THE DEFENSE, SETTLEMENT, AND/OR DAMAGE AWARDS UNDER THIS SECTION 8.6 SUPERSEDES
AND REPLACES ANY INDEMNIFICATION THAT MAY OTHERWISE HAVE BEEN AVAILABLE UNDER
ARTICLE X OF THIS AGREEMENT.


8.7             PATENT EXTENSIONS


(A)              IF REQUESTED BY SCHERING, EXCEPT AS SET FORTH BELOW, METABASIS
SHALL COOPERATE IN OBTAINING PATENT TERM RESTORATION (INCLUDING AS PERMITTED
UNDER THE DRUG PRICE COMPETITION AND PATENT TERM RESTORATION ACT), SUPPLEMENTAL
PROTECTION CERTIFICATES OR THEIR EQUIVALENTS, AND PATENT TERM EXTENSIONS WITH
RESPECT TO THE LICENSED PATENTS IN ANY COUNTRY AND/OR REGION WHERE APPLICABLE,
AT SCHERING’S EXPENSE.  METABASIS SHALL PROVIDE ALL REASONABLE ASSISTANCE
REQUESTED BY SCHERING, INCLUDING PERMITTING SCHERING TO PROCEED WITH
APPLICATIONS FOR SUCH IN THE NAME OF METABASIS, IF DEEMED APPROPRIATE BY
SCHERING, AT SCHERING’S EXPENSE.


(B)              SCHERING SHALL IN ITS SOLE DISCRETION DETERMINE WHICH, IF ANY,
LICENSED PATENTS, OTHER THAN METABASIS PATENTS, IT WILL APPLY TO EXTEND.


(C)              METABASIS SHALL COOPERATE WITH SCHERING IN DETERMINING WHICH,
IF ANY, METABASIS PATENTS A PARTY MAY APPLY TO EXTEND.  IN THE EVENT ONE OR MORE
CLAIMS OF SUCH METABASIS PATENT

31


--------------------------------------------------------------------------------


 

 


SHALL COVER A POTENTIAL PRODUCT (OTHER THAN THE PRODUCT) IN CLINICAL DEVELOPMENT
BY METABASIS, ITS AFFILIATES OR SUBLICENSEES, METABASIS WILL MAKE THE FINAL
DETERMINATION AS TO WHETHER SUCH METABASIS PATENT SHALL BE EXTENDED.


(D)              IF REQUESTED, METABASIS SHALL PROVIDE REASONABLE ASSISTANCE TO
SCHERING, INCLUDING BY EXECUTING DOCUMENTS AND PROVIDING ANY RELEVANT
INFORMATION TO SCHERING, AT SCHERING’S EXPENSE.

 


ARTICLE IX


REPRESENTATIONS, WARRANTIES AND LIMITATION OF LIABILITY


9.1             REPRESENTATIONS OF METABASIS

Except as otherwise disclosed on Metabasis’ Schedule of Exceptions attached to
and made a part of this Agreement, Metabasis represents and warrants to Schering
as follows:


(A)              METABASIS IS A CORPORATION DULY ORGANIZED UNDER THE LAWS OF THE
STATE OF DELAWARE, AND HAS ALL REQUISITE LEGAL AND CORPORATE POWER AND AUTHORITY
TO CARRY ON ITS BUSINESS AND TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


(B)              ALL ACTION ON THE PART OF METABASIS NECESSARY FOR THE EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE PERFORMANCE OF METABASIS’ OBLIGATIONS
UNDER THIS AGREEMENT HAS BEEN TAKEN.


(C)              THE PERSON(S) EXECUTING THIS AGREEMENT ON BEHALF OF METABASIS
HAVE ALL NECESSARY CORPORATE POWERS AND HAVE BEEN DULY AUTHORIZED BY METABASIS
TO EXECUTE, AND DELIVER THIS AGREEMENT ON ITS BEHALF.


(D)              THIS AGREEMENT CONSTITUTES A VALID AND BINDING OBLIGATION OF
METABASIS, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


(E)              EXCEPT AS HAVE BEEN OR WILL BE OBTAINED BY METABASIS AND EXCEPT
FOR REGULATORY APPROVAL, NO PERMIT, CONSENT, APPROVAL OR AUTHORIZATION OF, OR
DECLARATION TO OR FILING WITH, ANY PERSON, PARTY OR GOVERNMENTAL AUTHORITY IS
REQUIRED IN CONNECTION WITH THE DELIVERY, CONSUMMATION, OR PERFORMANCE BY
METABASIS OF THIS AGREEMENT.


(F)               THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY
METABASIS WILL NOT, WITH OR WITHOUT NOTICE OR THE PASSAGE OF TIME OR BOTH,
RESULT IN ANY VIOLATION OF, BE IN CONFLICT WITH OR CONSTITUTE A DEFAULT UNDER
ANY MATERIAL CONTRACT, OBLIGATION OR COMMITMENT TO WHICH METABASIS IS A PARTY OR
BY WHICH IT IS BOUND, OR, TO THE BEST KNOWLEDGE OF METABASIS, ANY STATUTE, RULE
OR GOVERNMENTAL REGULATION APPLICABLE TO METABASIS.


(G)              TO THE KNOWLEDGE OF METABASIS, METABASIS OWNS ALL RIGHT, TITLE
AND INTEREST IN AND TO THE LICENSED PATENTS AND LICENSED TECHNOLOGY, IN EACH
CASE FREE AND CLEAR OF ALL

32


--------------------------------------------------------------------------------


 

 


ENCUMBRANCES.  METABASIS IS LISTED IN THE RECORDS OF THE APPROPRIATE
GOVERNMENTAL AGENCIES AS THE SOLE AND EXCLUSIVE OWNER OF RECORD FOR EACH
REGISTRATION, GRANT AND APPLICATION INCLUDED IN THE LICENSED PATENTS.


(H)              THE LICENSED PATENTS AND LICENSED TECHNOLOGY ARE NOT SUBJECT TO
ANY THIRD PARTY ROYALTY OR OTHER PAYMENT OBLIGATIONS.


(I)               THERE ARE NO ADVERSE ACTIONS, SUITS OR CLAIMS PENDING OR TO
THE KNOWLEDGE OF METABASIS THREATENED AGAINST METABASIS IN ANY COURT OR BY OR
BEFORE ANY GOVERNMENTAL BODY OR AGENCY WITH RESPECT TO THE LICENSED PATENTS OR
THE LICENSED TECHNOLOGY.  TO THE ACTUAL KNOWLEDGE OF METABASIS, NOT HAVING MADE
ANY INQUIRY, THERE ARE NO THIRD PARTY PATENT RIGHTS WHICH WOULD REASONABLY BE
EXPECTED TO GIVE RISE TO SUCH ACTIONS, SUITS, OR CLAIMS.


(J)               TO THE ACTUAL KNOWLEDGE OF METABASIS, METABASIS HAS NOT
COMMITTED ANY ACT OR OMITTED TO TAKE ANY ACT THAT IS REASONABLY LIKELY TO CAUSE
THE LICENSED PATENTS TO EXPIRE PREMATURELY OR BE DECLARED INVALID OR
UNENFORCEABLE.


(K)              ALL APPLICATION, REGISTRATION, MAINTENANCE AND RENEWAL FEES IN
RESPECT OF THE LICENSED PATENTS AND LICENSED TECHNOLOGY AS OF THE AMENDED
CLOSING DATE HAVE BEEN PAID AND ALL NECESSARY DOCUMENTS AND CERTIFICATES HAVE
BEEN FILED WITH THE RELEVANT APPROVAL AUTHORITIES FOR THE PURPOSE OF MAINTAINING
THE LICENSED PATENTS AND LICENSED TECHNOLOGY.


(L)               METABASIS HAS NOT INITIATED OR BEEN INVOLVED IN ANY
PROCEEDINGS OR CLAIMS IN WHICH IT ALLEGES THAT ANY THIRD PARTY IS OR WAS
INFRINGING OR MISAPPROPRIATING ANY LICENSED PATENTS AND/OR LICENSED TECHNOLOGY,
NOR HAVE ANY PROCEEDINGS BEEN THREATENED BY METABASIS, NOR TO THE KNOWLEDGE OF
METABASIS IS THERE A VALID BASIS FOR ANY SUCH PROCEEDING.


(M)             METABASIS HAS OBTAINED FROM ITS EMPLOYEES AND TO ITS KNOWLEDGE
ALL OTHER INDIVIDUALS WHO PARTICIPATED IN ANY RESPECT IN THE INVENTION OR
AUTHORSHIP OF ANY LICENSED PATENTS OR LICENSED TECHNOLOGY EFFECTIVE ASSIGNMENTS
OF ALL OWNERSHIP RIGHTS OF SUCH INDIVIDUALS IN SUCH LICENSED PATENTS AND
LICENSED TECHNOLOGY, EITHER PURSUANT TO WRITTEN AGREEMENT OR BY OPERATION OF
LAW.


(N)              METABASIS HAS NOT GRANTED A LICENSE TO ANY THIRD PARTY OR
AFFILIATE COVERING ANY [***] THAT WOULD PREVENT SCHERING FROM EXERCISING THE
RIGHTS GRANTED UNDER THIS AGREEMENT.


(O)              METABASIS HAS NOT WORKED ON ANY COMPOSITIONS FOR TREATMENT OF
HEPATITIS B SINCE THE ORIGINAL FILING DATE.

 

***Confidential Treatment Requested

 

33


--------------------------------------------------------------------------------


 

 


9.2             REPRESENTATIONS OF SCHERING

Schering represents and warrants to Metabasis as follows.


(A)              SCHERING IS A CORPORATION DULY ORGANIZED UNDER THE LAWS OF THE
STATE OF NEW JERSEY.  SCHERING HAS ALL REQUISITE LEGAL AND CORPORATE POWER AND
AUTHORITY TO CARRY ON ITS BUSINESS AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT.


(B)              ALL ACTION ON THE PART OF SCHERING NECESSARY FOR THE EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE PERFORMANCE OF SCHERING’S OBLIGATIONS
UNDER THIS AGREEMENT HAS BEEN TAKEN.


(C)              THE PERSON(S) EXECUTING THIS AGREEMENT ON BEHALF OF SCHERING
HAVE ALL NECESSARY CORPORATE POWERS AND HAVE BEEN DULY AUTHORIZED BY SCHERING TO
EXECUTE THIS AGREEMENT ON ITS BEHALF.


(D)              THIS AGREEMENT CONSTITUTES A VALID AND BINDING OBLIGATION OF
SCHERING, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


(E)              EXCEPT AS HAVE BEEN OR WILL BE OBTAINED BY SCHERING AND EXCEPT
FOR REGULATORY APPROVAL, NO PERMIT, CONSENT, APPROVAL OR AUTHORIZATION OF, OR
DECLARATION TO OR FILING WITH, ANY PERSON, PARTY OR GOVERNMENTAL AUTHORITY IS
REQUIRED IN CONNECTION WITH THE DELIVERY, CONSUMMATION OR PERFORMANCE BY
SCHERING OF THIS AGREEMENT.


(F)               THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY
SCHERING WILL NOT, WITH OR WITHOUT NOTICE OR THE PASSAGE OF TIME OR BOTH, RESULT
IN ANY VIOLATION OF, BE IN CONFLICT WITH OR CONSTITUTE A DEFAULT UNDER ANY
MATERIAL CONTRACT, OBLIGATION OR COMMITMENT TO WHICH SCHERING IS A PARTY OR BY
WHICH IT IS BOUND, OR, TO THE BEST KNOWLEDGE OF SCHERING, ANY STATUTE, RULE OR
GOVERNMENTAL REGULATION APPLICABLE TO SCHERING.


(G)              TO THE KNOWLEDGE OF SCHERING, AFTER HAVING MADE REASONABLE
INQUIRY, SCHERING IS NOT PERFORMING RESEARCH OR DEVELOPMENT ACTIVITIES WITH
RESPECT TO ANY COMPOUND WHICH MAY BECOME A COMPETITIVE PRODUCT.


9.3             COVENANTS OF METABASIS.  METABASIS COVENANTS AND AGREES THAT IT
WILL NOT GRANT ANY INTEREST IN THE LICENSED PATENTS OR LICENSED TECHNOLOGY WHICH
IS INCONSISTENT WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.


9.4             DISCLAIMER OF WARRANTIES

EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THE LICENSED COMPOUND, THE
LICENSED TECHNOLOGY AND PRODUCTS LICENSED BY METABASIS TO SCHERING UNDER THIS
AGREEMENT ARE PROVIDED “AS IS,” AND METABASIS EXPRESSLY DISCLAIMS ANY AND ALL
OTHER WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION
THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.  Without
limiting the generality of the foregoing, Metabasis expressly disclaims any
warranty of (a) the success of any study or test commenced pursuant to this

34


--------------------------------------------------------------------------------


 

 

Agreement, or (b) the safety or usefulness for any purpose of the Licensed
Compound, the Licensed Technology or Products.

 


ARTICLE X


INDEMNIFICATION AND LIMITATION OF LIABILITY


10.1           INDEMNIFICATION BY SCHERING

Schering will at all times, during and after the Term, indemnify, defend and
hold harmless Metabasis, its Affiliates, and their respective directors,
officers, employees, and agents (collectively, Metabasis Indemnitees) against
any and all Third Party claims, demands, actions and liabilities, including
reasonable attorneys’ fees and costs (collectively, Third Party Claims), arising
out of or relating to (i) any breach of any representation, warranty or covenant
of Schering under this Agreement; or (ii) the actions of Schering or its
Affiliates in connection with the development or commercialization of the
Products, or (iii) the negligence or willful misconduct of Schering or its
Affiliates.  This indemnity obligation will not apply:


(A)              TO ANY THIRD PARTY CLAIM INDEMNIFIABLE BY METABASIS UNDER
SECTION 10.2; OR


(B)              TO THE EXTENT THAT ANY CLAIM, LOSS, DAMAGE, LIABILITY OR THIRD
PARTY CLAIM OR SUIT IS THE RESULT OF ANY NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY
METABASIS INDEMNITEE.


10.2           INDEMNIFICATION BY METABASIS

Metabasis will at all times, during and after the Term, indemnify, defend and
hold harmless Schering, its Affiliates, and its Sublicensees and their
respective directors, officers, employees and agents (collectively, Schering
Indemnitees) against any and all Third Party Claims arising out of or relating
to (i) any breach of any representation, warranty or covenant of Metabasis under
this Agreement or (ii) the negligence or willful misconduct of Metabasis or its
Affiliates.  This indemnity obligation will not apply with respect to:


(A)              ANY CLAIM INDEMNIFIABLE BY SCHERING UNDER SECTION 10.1; OR


(B)              TO THE EXTENT THAT ANY THIRD PARTY CLAIM, LOSS, DAMAGE,
LIABILITY OR THIRD PARTY CLAIM OR SUIT IS THE RESULT OF ANY NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY SCHERING INDEMNITEE.


10.3           OBLIGATIONS OF THE PARTY SEEKING TO BE INDEMNIFIED

If any party entitled to indemnity under this Article X (in each case, an
Indemnified Party) desires to seek indemnity under this Agreement from Metabasis
or Schering, as the case may be (in each case, an Indemnifying Party), the
Indemnified Party will as soon as reasonably practicable give notice to the
Indemnifying Party, including full particulars of any Third Party Claim to the
extent known to the Indemnified Party.  Failure to give timely notice to the

35


--------------------------------------------------------------------------------


 

 

Indemnifying Party will not release the Indemnifying Party from any liability to
the Indemnified Party except to the extent that the Indemnifying Party is
injured by such delay.  The Indemnifying Party will have the right, by prompt
notice to the Indemnified Party, to assume the defense of the matter at the cost
of the Indemnifying Party.  For the avoidance of doubt, all indemnification
claims in respect of a Schering Indemnitee or Metabasis Indemnitee shall be made
solely by Schering or Metabasis, respectively.


10.4           INDEMNIFICATION PROCEDURE


(A)              UPON ASSUMPTION OF THE DEFENSE OF A THIRD PARTY CLAIM BY THE
INDEMNIFYING PARTY: (I) THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO AND SHALL
ASSUME SOLE CONTROL AND RESPONSIBILITY FOR DEALING WITH THE THIRD PARTY CLAIM;
(II) THE INDEMNIFYING PARTY MAY, AT ITS OWN COST, APPOINT AS COUNSEL IN
CONNECTION WITH CONDUCTING THE DEFENSE AND HANDLING OF SUCH THIRD PARTY CLAIM
ANY LAW FIRM OR COUNSEL REASONABLY SELECTED BY THE INDEMNIFYING PARTY (IN THE
EVENT THAT IT IS ULTIMATELY DECIDED BY A COURT OF LAW THAT THE INDEMNIFYING
PARTY IS NOT OBLIGATED TO INDEMNIFY, DEFEND OR HOLD HARMLESS AN INDEMNITEE FROM
AND AGAINST THE THIRD PARTY CLAIM, THE INDEMNIFIED PARTY SHALL REIMBURSE THE
INDEMNIFYING PARTY FOR ANY AND ALL COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES
AND COSTS OF SUIT) AND ANY LOSSES INCURRED BY THE INDEMNIFYING PARTY IN ITS
DEFENSE OF THE THIRD PARTY CLAIM); (III) THE INDEMNIFYING PARTY SHALL KEEP THE
INDEMNIFIED PARTY INFORMED OF THE STATUS OF SUCH THIRD PARTY CLAIM; AND (IV) THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO SETTLE THE THIRD PARTY CLAIM ON ANY
TERMS THE INDEMNIFYING PARTY CHOOSES; PROVIDED, HOWEVER, THAT IT SHALL NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY, AGREE TO A
SETTLEMENT OF ANY THIRD PARTY CLAIM WHICH COULD LEAD TO LIABILITY OR CREATE ANY
FINANCIAL OR OTHER OBLIGATION ON THE PART OF THE INDEMNIFIED PARTY FOR WHICH THE
INDEMNIFIED PARTY IS NOT ENTITLED TO INDEMNIFICATION HEREUNDER OR WHICH ADMITS
ANY WRONGDOING OR RESPONSIBILITY FOR THE CLAIM ON BEHALF OF THE INDEMNIFIED
PARTY.


(B)              THE INDEMNIFIED PARTY SHALL COOPERATE WITH THE INDEMNIFYING
PARTY AND SHALL BE ENTITLED TO PARTICIPATE IN, BUT NOT CONTROL, THE DEFENSE OF
SUCH THIRD PARTY CLAIM WITH ITS OWN COUNSEL AND AT ITS OWN EXPENSE.  IN
PARTICULAR, THE INDEMNIFIED PARTY SHALL FURNISH SUCH RECORDS, INFORMATION AND
TESTIMONY, PROVIDE WITNESSES AND ATTEND SUCH CONFERENCES, DISCOVERY PROCEEDINGS,
HEARINGS, TRIALS AND APPEALS AS MAY BE REASONABLY REQUESTED IN CONNECTION
THEREWITH.  SUCH COOPERATION SHALL INCLUDE ACCESS DURING NORMAL BUSINESS HOURS
BY THE INDEMNIFYING PARTY TO, AND REASONABLE RETENTION BY THE INDEMNIFIED PARTY
OF, RECORDS AND INFORMATION THAT ARE REASONABLY RELEVANT TO SUCH THIRD PARTY
CLAIM, AND MAKING THE INDEMNIFIED PARTY, THE INDEMNITEES AND ITS AND THEIR
EMPLOYEES AND AGENTS AVAILABLE ON A MUTUALLY CONVENIENT BASIS TO PROVIDE
ADDITIONAL INFORMATION AND EXPLANATION OF ANY RECORDS OR INFORMATION PROVIDED,
AND THE INDEMNIFYING PARTY SHALL REIMBURSE THE INDEMNIFIED PARTY FOR ALL ITS
RELATED REASONABLE OUT-OF-POCKET EXPENSES.


(C)              IF THE INDEMNIFYING PARTY DOES NOT DEFEND THE THIRD PARTY
CLAIM, THE INDEMNIFIED PARTY SHALL RETAIN CONTROL OF THE DEFENSE THEREOF.  THE
INDEMNIFIED PARTY MAY APPOINT AS COUNSEL IN CONNECTION WITH CONDUCTING THE
DEFENSE AND HANDLING OF SUCH THIRD PARTY CLAIM ANY LAW FIRM OR COUNSEL
REASONABLY SELECTED BY THE INDEMNIFIED PARTY.  THE INDEMNIFIED PARTY MAY DEFEND
SUCH THIRD PARTY CLAIM IN SUCH MANNER AS IT MAY DEEM APPROPRIATE; PROVIDED,
HOWEVER, THAT THE INDEMNIFIED PARTY SHALL KEEP THE INDEMNIFYING PARTY INFORMED
OF THE STATUS OF SUCH THIRD PARTY

36


--------------------------------------------------------------------------------


 

 


CLAIM AND SHALL NOT SETTLE SUCH THIRD PARTY CLAIM WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INDEMNIFYING PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.  IF THE INDEMNIFIED PARTY DEFENDS OR HANDLES SUCH THIRD PARTY CLAIM,
THE INDEMNIFYING PARTY SHALL COOPERATE WITH THE INDEMNIFIED PARTY AND SHALL BE
ENTITLED TO PARTICIPATE IN THE DEFENSE AND HANDLING OF SUCH THIRD PARTY CLAIM
WITH ITS OWN COUNSEL AND AT ITS OWN EXPENSE.  IN ADDITION, THE REASONABLE AND
VERIFIABLE COSTS AND EXPENSES, INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS,
INCURRED BY THE INDEMNIFIED PARTY SHALL BE REIMBURSED ON A QUARTERLY BASIS BY
THE INDEMNIFYING PARTY, WITHOUT PREJUDICE TO THE INDEMNIFYING PARTY’S RIGHT TO
CONTEST THE INDEMNIFIED PARTY’S RIGHT TO INDEMNIFICATION AND SUBJECT TO REFUND
IN THE EVENT THE INDEMNIFYING PARTY IS ULTIMATELY HELD NOT TO BE OBLIGATED TO
INDEMNIFY THE INDEMNIFIED PARTY.


10.5           MITIGATION OF LOSS

Each Indemnified Party will take and will procure that its Affiliates take all
such reasonable steps and action as are necessary or as the Indemnifying Party
may reasonably require in order to mitigate any losses under this Article. 
Nothing in this Agreement shall or shall be deemed to relieve any Party of any
common law or other duty to mitigate any losses incurred by it.


10.6           SPECIAL, INDIRECT AND OTHER LOSSES

EXCEPT FOR THIRD PARTY CLAIMS INDEMNIFIED UNDER SECTION 10.1 AND 10.2, NEITHER
PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE IN CONTRACT, TORT, NEGLIGENCE,
BREACH OF STATUTORY DUTY OR OTHERWISE FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR FOR ANY ECONOMIC LOSS OR LOSS OF PROFITS
SUFFERED BY THE OTHER PARTY.


10.7           NO EXCLUSION

No Party excludes any liability for death or personal injury caused by its
negligence or that of its employees, agents or sub-contractors.

 


ARTICLE XI


CONFIDENTIALITY AND PUBLICATION


11.1           CONFIDENTIALITY

Subject to Section 11.2, during the Term and for [***] after the Term, each
Party will maintain in confidence all Confidential Information disclosed by the
other Party pursuant to this Agreement, including any Confidential Information
contained in Licensed Patents and Licensed Technology, and will not use such
Confidential Information for any purpose except as permitted by this Agreement. 
Neither Party will disclose such information and materials to

 

***Confidential Treatment Requested

 

37


--------------------------------------------------------------------------------


 

 

anyone other than those of its Sublicensees, Affiliates, potential Sublicensees,
employees, consultants, agents or subcontractors as are necessary in connection
with such Party’s activities pursuant to this Agreement and each Party hereby
agrees to protect such Confidential Information with the same degree of care
with which such Party maintains its own proprietary information, but in no event
less than reasonable care.  Each Party will obtain a written agreement from its
Sublicensees, potential Sublicensees, consultants, agents and subcontractors (if
any), prior to disclosure, to hold in confidence and not make use of such trade
secrets or other proprietary information for any purpose other than as permitted
by this Agreement.


11.2           DISCLOSURE

The obligation of confidentiality in this Agreement does not apply to the extent
that


(A)              EITHER PARTY OR THEIR AFFILIATES (AS SUCH, THE RECIPIENT) ARE
REQUIRED TO DISCLOSE CONFIDENTIAL INFORMATION BY ORDER OR REGULATION OF A
GOVERNMENTAL AGENCY OR A COURT OF COMPETENT JURISDICTION, OR UNDER THE
SECURITIES LAWS OF ANY JURISDICTION OR IN CONNECTION WITH ANY FILING OF
INFORMATION WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION OR ANY STOCK
EXCHANGE UPON WHICH ITS SECURITIES ARE LISTED, EXCEPT THAT THE RECIPIENT WILL
NOT MAKE ANY SUCH DISCLOSURE (OTHER THAN AS REQUIRED UNDER THE SECURITIES LAWS
OF ANY JURISDICTION OR IN CONNECTION WITH ANY FILING OF INFORMATION WITH THE
U.S. SECURITIES AND EXCHANGE COMMISSION OR ANY STOCK EXCHANGE UPON WHICH ITS
SECURITIES ARE LISTED) WITHOUT FIRST NOTIFYING THE OTHER PARTY AND ALLOWING SUCH
OTHER PARTY A REASONABLE OPPORTUNITY TO SEEK INJUNCTIVE RELIEF FROM (OR
PROTECTIVE ORDER WITH RESPECT TO) THE OBLIGATION TO MAKE SUCH DISCLOSURE;


(B)              THE RECIPIENT CAN DEMONSTRATE THAT (I) THE DISCLOSED
CONFIDENTIAL INFORMATION WAS AT THE TIME OF SUCH DISCLOSURE TO THE RECIPIENT
ALREADY IN (OR LATER ENTERS) THE PUBLIC DOMAIN OTHER THAN AS A RESULT OF ACTIONS
OF THE RECIPIENT, RECIPIENT’S AFFILIATES, EMPLOYEES, SUBLICENSEES, AGENTS OR
SUBCONTRACTORS IN VIOLATION OF THIS AGREEMENT; (II) THE DISCLOSED CONFIDENTIAL
INFORMATION WAS RIGHTFULLY KNOWN BY THE RECIPIENT OR ITS AFFILIATES (AS SHOWN BY
ITS WRITTEN RECORDS) PRIOR TO THE DATE OF DISCLOSURE TO THE RECIPIENT IN
CONNECTION WITH THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT OR
INDEPENDENTLY GENERATED BY THE RECIPIENT OR ITS AFFILIATES AT ANY TIME; OR (III)
THE DISCLOSED CONFIDENTIAL INFORMATION WAS RECEIVED BY THE RECIPIENT OR ITS
AFFILIATES ON AN UNRESTRICTED BASIS FROM A SOURCE UNRELATED TO EITHER PARTY TO
THIS AGREEMENT AND NOT UNDER A DUTY OF CONFIDENTIALITY TO THE OTHER PARTY;


(C)              WITH RESPECT TO A DISCLOSURE BY SCHERING, DISCLOSURE IS MADE TO
A GOVERNMENT REGULATORY AGENCY AS PART OF SUCH AGENCY’S PRODUCT LICENSE APPROVAL
PROCESS FOR THE PRODUCT, PROVIDED, HOWEVER, THAT THE RECIPIENT WILL NOTIFY THE
OTHER PARTY, LIMIT THE DISCLOSURE TO THE EXTENT POSSIBLE AND, WHERE APPROPRIATE,
SEEK CONFIDENTIAL TREATMENT TO THE EXTENT AVAILABLE; OR


(D)              DISCLOSURE IS NECESSARY TO OBTAIN OR SECURE PATENT PROTECTION
OF ANY LICENSED PATENTS OR LICENSED TECHNOLOGY, PROVIDED, HOWEVER, THAT THE
RECIPIENT WILL NOTIFY THE OTHER PARTY, LIMIT THE DISCLOSURE TO THE EXTENT
POSSIBLE AND, WHERE APPROPRIATE, SEEK CONFIDENTIAL TREATMENT TO THE EXTENT
AVAILABLE.

38


--------------------------------------------------------------------------------


 

 


IN ADDITION TO DISCLOSURES DESCRIBED ABOVE, EACH PARTY MAY DISCLOSE CONFIDENTIAL
INFORMATION BELONGING TO THE OTHER PARTY ONLY TO THE EXTENT SUCH DISCLOSURE IS
NECESSARY IN THE FOLLOWING INSTANCES: (I) FILING OR PROSECUTING PATENT RIGHTS AS
PERMITTED BY THIS AGREEMENT; (II) REGULATORY FILINGS FOR PRODUCTS SUCH PARTY HAS
A LICENSE OR RIGHT TO DEVELOP HEREUNDER; AND (III) PROSECUTING OR DEFENDING
LITIGATION AS PERMITTED BY THIS AGREEMENT.


11.3           PUBLICITY


(A)              METABASIS, VALEANT AND SCHERING SHALL AGREE ON THE FORM,
CONTENT AND TIMING OF ANY INITIAL PRESS RELEASES CONCERNING THIS AGREEMENT AND
THE VALEANT LICENSE AGREEMENT WHICH SHALL BE ISSUED PROMPTLY AFTER THE DATE OF
EXECUTION OF THIS AGREEMENT.  FOLLOWING THE DATE OF EXECUTION OF THIS AGREEMENT,
METABASIS MAY NOT ORIGINATE ANY PUBLICATION, NEWS RELEASE OR OTHER PUBLIC
ANNOUNCEMENT, WRITTEN OR ORAL, WHETHER IN THE PUBLIC PRESS, STOCKHOLDERS’
REPORTS OR OTHERWISE, RELATING TO THE TERMS AND CONDITIONS OF THIS AGREEMENT OR
TO ANY SUBLICENSE UNDER THIS AGREEMENT, OR TO THE PERFORMANCE UNDER THIS
AGREEMENT OR UNDER ANY SUBLICENSE UNDER THIS AGREEMENT, WITHOUT THE PRIOR
WRITTEN APPROVAL OF SCHERING, UNLESS SUCH RELEASES ARE LIMITED SUBSTANTIALLY TO
SCHERING’S PUBLIC ANNOUNCEMENTS, WHICH APPROVAL WILL NOT BE UNREASONABLY
WITHHELD OR DELAYED.  METABASIS MAY USE THE SUBSTANCE OF THE INITIAL PRESS
RELEASES, SCHERING’S PUBLIC ANNOUNCEMENTS, AND ANY OTHER MATERIALS APPROVED BY
SCHERING, IN METABASIS’ INVESTOR RELATIONS AND PUBLIC RELATIONS ACTIVITIES. 
METABASIS SHALL MAKE NO PUBLIC ANNOUNCEMENT, EITHER WRITTEN, ORAL OR IN ANY
MEDIUM RELATING TO THE SAFETY OR EFFICACY OF OR CLINICAL DATA PERTAINING TO
LICENSED COMPOUND, EXCEPT FOR STATEMENTS IN OFFICIAL CORRESPONDENCE WITH
GOVERNMENT PATENT AUTHORITIES IN SUPPORT OF PATENT RIGHTS, WITHOUT THE PRIOR
WRITTEN APPROVAL OF SCHERING, WHICH APPROVAL WILL NOT BE UNREASONABLY WITHHELD
OR DELAYED.  NOTHING IN THE FOREGOING, HOWEVER, SHALL PROHIBIT METABASIS FROM
MAKING DISCLOSURES TO THE EXTENT DEEMED NECESSARY OR APPROPRIATE UNDER
APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR ANY RULE OR REGULATION OF ANY
NATIONALLY RECOGNIZED SECURITIES EXCHANGE, PROVIDED SAME IS ACCURATE AND
COMPLETE.  IN SUCH EVENT, HOWEVER, METABASIS SHALL WHERE APPLICABLE, REQUEST
CONFIDENTIAL TREATMENT TO THE EXTENT AVAILABLE, AND WHERE PRACTICAL SHALL
PROVIDE COPIES OF THE PROPOSED DISCLOSURE REASONABLY IN ADVANCE OF SUCH FILING
OR OTHER DISCLOSURE FOR SCHERING’S PRIOR REVIEW AND COMMENT AND SHALL GIVE DUE
CONSIDERATION TO ANY REASONABLE COMMENTS BY SCHERING RELATING TO SUCH FILING,
INCLUDING WITHOUT LIMITATION THE PROVISIONS OF THIS AGREEMENT FOR WHICH
CONFIDENTIAL TREATMENT SHOULD BE SOUGHT, PROVIDED THAT SCHERING RESPONDS WITH
SUCH COMMENTS WITHIN [***] OF RECEIVING SUCH COPY AND PROVIDED THAT SUCH RIGHT
OF REVIEW AND COMMENT SHALL ONLY APPLY FOR THE FIRST TIME THAT SPECIFIC
INFORMATION IS TO BE DISCLOSED, AND SHALL NOT APPLY TO THE SUBSEQUENT DISCLOSURE
OF SUBSTANTIALLY SIMILAR INFORMATION THAT HAS PREVIOUSLY BEEN DISCLOSED.  FOR
PURPOSES OF CLARITY, THE TERM “BUSINESS DAY” AS USED HEREIN DOES NOT INCLUDE A
DAY ON WHICH THE U.S. OFFICES OF SCHERING ARE CLOSED, SUCH AS ON WEEKENDS,
NATIONAL HOLIDAYS AND FOR THE LAST WEEK OF DECEMBER.


(B)              TO THE EXTENT SCHERING ORIGINATES ANY WRITTEN PUBLICATION, NEWS
RELEASE OR OTHER PUBLIC ANNOUNCEMENT RELATING TO THIS AGREEMENT, SCHERING SHALL
PROVIDE METABASIS WITH A COPY OF ITS PROPOSED RELEASE OR PUBLIC DISCLOSURE FOR
REVIEW AND COMMENT, PROVIDED THAT SUCH RIGHT OF REVIEW AND COMMENT SHALL ONLY
APPLY FOR THE FIRST TIME THAT SPECIFIC INFORMATION IS TO BE DISCLOSED, AND SHALL
NOT APPLY TO THE SUBSEQUENT DISCLOSURE OF SUBSTANTIALLY SIMILAR INFORMATION THAT
HAS PREVIOUSLY BEEN DISCLOSED.  SCHERING SHALL GIVE DUE CONSIDERATION TO ANY
COMMENTS BY METABASIS

 

***Confidential Treatment Requested

 

39


--------------------------------------------------------------------------------


 

 


RELATING TO SUCH PROPOSED PRESS RELEASE OR OTHER PUBLIC DISCLOSURE PROVIDED THAT
METABASIS RESPONDS WITH SUCH COMMENTS WITHIN [***] OF RECEIVING SUCH COPY.


(C)              NOTWITHSTANDING THE FOREGOING, SCHERING SHALL BE ENTITLED TO
(I) ISSUE PRESS RELEASES AND OTHER PUBLIC STATEMENTS TO THE EXTENT NECESSARY OR
USEFUL IN CONNECTION WITH THE DEVELOPMENT OR COMMERCIALIZATION OF THE PRODUCT,
INCLUDING IN CONNECTION WITH SUBLICENSING AND SUBCONTRACTING TRANSACTIONS; AND
(II) PUBLISH OR HAVE PUBLISHED INFORMATION ABOUT CLINICAL TRIALS RELATED TO THE
PRODUCT, INCLUDING THE RESULTS OF SUCH CLINICAL TRIALS ON THE CLINICALTRIALS.GOV
WEBSITE.


11.4           SCIENTIFIC PUBLICATIONS

Schering shall be free to publish scientific articles about the Licensed
Compound or Products in scientific publications but Metabasis may only do so
with the prior written consent of Schering.  Schering will first provide
Metabasis with a copy of the proposed publication for review and comment. 
Schering shall give due consideration to any reasonable comments by Metabasis
relating to such proposed press release or other public disclosure. 
Notwithstanding the foregoing, Metabasis shall be free to publish scientific
articles concerning the HepDirect Technology generally and concerning a compound
which may become a Substituted Compound but only prior to its becoming a
Substituted Compound, provided, however, that Schering is given thirty (30) days
advanced written notice by Metabasis of any such proposed publication concerning
the HepDirect Technology generally or concerning a compound which may become a
Substituted Compound and provided further that (a) Schering may delay such
publication for a reasonable period of time, not to exceed three (3) months, to
allow for any Patent Rights to be filed; and (b) Schering may request that any
Schering Confidential Information contained within such draft publication is
removed.

 


ARTICLE XII


TERM AND TERMINATION


12.1           TERM


(A)              THE TERM OF THIS AGREEMENT (THE TERM) COMMENCES AS OF THE
AMENDED CLOSING DATE AND, UNLESS SOONER TERMINATED IN ACCORDANCE WITH THIS
AGREEMENT, WILL EXPIRE IN EACH COUNTRY IN THE TERRITORY WITH RESPECT TO A
PRODUCT UPON THE OCCURRENCE OF THE LATER OF

(I)         THE EXPIRATION OR INVALIDATION OF THE LAST TO EXPIRE OR BE
INVALIDATED OF THE LICENSED PATENTS WHICH BUT FOR THIS AGREEMENT WOULD BE
INFRINGED BY THE SALE OF SUCH PRODUCT USING SUCH LICENSED PATENTS IN SUCH
COUNTRY,

(II)        [***] AFTER THE FIRST COMMERCIAL SALE IN SUCH COUNTRY OF SUCH
PRODUCT.

 

***Confidential Treatment Requested

 

40


--------------------------------------------------------------------------------


 

 


(B)              UPON EXPIRATION OF THE TERM IN A COUNTRY WITH RESPECT TO ANY
PRODUCT, SCHERING WILL HAVE A PERPETUAL, FULLY PAID-UP, FULLY AND FREELY
SUB-LICENSABLE, ROYALTY FREE, EXCLUSIVE LICENSE WITHIN THE FIELD IN SUCH COUNTRY
TO EXERCISE THE RIGHTS GRANTED IN ARTICLE II RELATING TO THE LICENSED COMPOUND
AND/OR PRODUCT.


12.2           [INTENTIONALLY OMITTED]


12.3           TERMINATION FOR CAUSE


(A)              EITHER PARTY (AS SUCH, THE NON-BREACHING PARTY) MAY TERMINATE
THIS AGREEMENT UPON WRITTEN NOTICE WITH IMMEDIATE EFFECT IF:

(I)         THE OTHER PARTY (AS SUCH, THE BREACHING PARTY) HAS NOT COMPLIED WITH
ANY OF ITS MATERIAL OBLIGATIONS UNDER THIS AGREEMENT; AND

(II)        THE NON-BREACHING PARTY GIVES WRITTEN NOTICE TO THE BREACHING PARTY
SPECIFYING THE NATURE OF THE DEFAULT, REQUIRING THE BREACHING PARTY TO CURE THE
DEFAULT, AND REFERRING TO THE NON-BREACHING PARTY’S RIGHT TO TERMINATE THIS
AGREEMENT PURSUANT TO THIS SECTION 12.3; AND

(III)       THE DEFAULT IS NOT CURED WITHIN [***] AFTER THE RECEIPT OF SUCH
WRITTEN NOTICE (OR, IN THE EVENT THAT CURE CANNOT BE EFFECTED WITHIN SUCH [***]
PERIOD, REASONABLE EFFORTS BY THE BREACHING PARTY ARE NOT COMMENCED AND
CONTINUING THROUGHOUT SUCH PERIOD AND THE DEFAULT IS NOT FINALLY CURED WITHIN
[***] AFTER THE RECEIPT OF SUCH NOTICE).


(B)              A PARTY ENTITLED TO TERMINATE THIS AGREEMENT UNDER THIS SECTION
12.3 MAY ELECT TO TERMINATE WITH RESPECT TO A PARTICULAR COUNTRY OR COUNTRIES IN
THE TERRITORY RATHER THAN THE ENTIRE TERRITORY BY GIVING WRITTEN NOTICE OF SUCH
ELECTION IN THE NOTICE OF INTENT TO TERMINATE THE LICENSE.  IF A PARTY ELECTS TO
TERMINATE WITH RESPECT TO A PARTICULAR COUNTRY, THE LICENSES AND OTHER RIGHTS
GRANTED TO SCHERING PURSUANT TO ARTICLE II WITH RESPECT TO THAT PARTICULAR
COUNTRY WILL TERMINATE.


(C)              NOTWITHSTANDING SECTION 12.3(A), IF THE DEFAULT OF THE
BREACHING PARTY GIVING RISE TO THE NON-BREACHING PARTY’S RIGHT OF TERMINATION IS
OF A NON-FINANCIAL NATURE AND IS LIMITED TO A PARTICULAR COUNTRY OR COUNTRIES,
OTHER THAN A MAJOR MARKET COUNTRY, AND THE RESULTS OF THAT DEFAULT EXTEND ONLY
WITHIN THAT COUNTRY OR COUNTRIES, THE NON-BREACHING PARTY MAY TERMINATE THE
LICENSE ONLY WITH RESPECT TO THE COUNTRY OR COUNTRIES WHERE SUCH DEFAULT HAS
OCCURRED.  NOTHING IN THIS SECTION 12.3 SHALL LIMIT ANY REMEDIES OTHERWISE
AVAILABLE TO EITHER PARTY.


(D)              WAIVER BY EITHER PARTY OF ANY EVENT OR SUCCESSION OF EVENTS
GIVING RISE TO THE RIGHT OF TERMINATION WILL NOT DEPRIVE THE WAIVING PARTY OF
THE RIGHT TO TERMINATE THIS AGREEMENT UNDER THIS SECTION 12.3 ON THE BASIS OF
ANY SUBSEQUENT EVENT GIVING RISE TO SUCH RIGHT.

 

***Confidential Treatment Requested

 

41


--------------------------------------------------------------------------------


 

 


12.4           RIGHTS AND OBLIGATIONS UPON TERMINATION FOR CAUSE


(A)              UPON ANY TERMINATION BY METABASIS UNDER SECTION 6.1 OR SECTION
12.3 WITH RESPECT TO A PARTICULAR COUNTRY OR COUNTRIES, ALL LICENSES AND OTHER
RIGHTS GRANTED TO SCHERING PURSUANT TO ARTICLE II WILL TERMINATE PURSUANT TO
SECTION 12.5.3 WITH RESPECT TO SUCH COUNTRY OR COUNTRIES.  UPON SUCH
TERMINATION, THE PROGRAM TRANSFER PROVISIONS WILL APPLY WITH RESPECT TO SUCH
COUNTRY OR COUNTRIES ONLY.


(B)              UPON ANY TERMINATION BY SCHERING UNDER SECTION 12.3, SCHERING
IN ITS SOLE OPTION AND DISCRETION MAY IN SUCH TERMINATION NOTICE ELECT TO EITHER
(A) TERMINATE THIS AGREEMENT IN ITS ENTIRETY IN WHICH CASE ALL LICENSES GRANTED
HEREUNDER SHALL CEASE WITH IMMEDIATE EFFECT; OR (B) CONTINUE TO EXERCISE THE
LICENSES GRANTED TO SCHERING IN WHICH CASE THE FOLLOWING TERMS SHALL APPLY:

(I)         ANY LICENSES GRANTED BY SCHERING TO METABASIS (OTHER THAN THOSE SET
FORTH IN SECTION 8.4(D), WHICH LICENSES SHALL CONTINUE IN FULL FORCE AND EFFECT)
WILL TERMINATE AND REVERT TO SCHERING;

(II)        THE LICENSES GRANTED BY METABASIS TO SCHERING UNDER ARTICLE II WILL
REMAIN IN EFFECT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, INCLUDING SCHERING’S
OBLIGATION TO PAY METABASIS THE ROYALTIES AS SET FORTH IN SECTION 4.3 AND THE
MILESTONE PAYMENTS AS SET FORTH IN SECTION 4.2, PROVIDED THAT SUCH LICENSE SHALL
HENCEFORTH BE FREELY SUB-LICENSABLE AND THE RESTRICTIONS ON SUB-LICENSING IN
SECTION 2.2 SHALL NO LONGER APPLY AND PROVIDED FURTHER THAT SCHERING SHALL HAVE
THE RIGHT TO OFFSET THE FULL AMOUNT OF DAMAGES IT HAS SUFFERED AS A RESULT OF
METABASIS’ BREACH AGAINST ANY ROYALTIES OR MILESTONE PAYMENTS THAT WOULD
OTHERWISE BE PAYABLE IN ACCORDANCE WITH SECTION 4.3 OR 4.2;

(III)       THE PROVISIONS OF SECTION 2.7 (NON-COMPETITION) SHALL CONTINUE TO
APPLY;

(IV)      SCHERING SHALL CONTINUE TO HAVE THE RIGHT TO HANDLE AND DEFEND THE
LICENSED PATENTS AND SCHERING PATENTS AS SPECIFIED IN ARTICLE VIII;

(V)       SCHERING WILL HAVE NO FURTHER OBLIGATION TO DISCLOSE ANY CONFIDENTIAL
INFORMATION TO METABASIS AND SCHERING MAY REQUEST THE IMMEDIATE RETURN OR
DESTRUCTION OF ANY CONFIDENTIAL INFORMATION ALREADY DISCLOSED TO METABASIS; AND

(VI)      SCHERING SHALL HAVE NO FURTHER OBLIGATIONS AND METABASIS WILL HAVE NO
FURTHER RIGHTS UNDER SECTION 5.1, 5.2, AND 5.3; AND

(VII)     EXCEPT AS AMENDED AS DESCRIBED ABOVE, THE RIGHTS AND OBLIGATIONS OF
SCHERING AND METABASIS UNDER THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND
EFFECT.

42


--------------------------------------------------------------------------------


 

 


12.5           SCHERING TERMINATION WITHOUT CAUSE

12.5.1         Upon [***] written notice to Metabasis, Schering may in its sole
discretion terminate this Agreement, in its entirety or in one or more countries
other than a Major Market Country.

12.5.2         If Schering terminates this Agreement pursuant to Section 12.5.1
the Program Transfer Provisions will apply.

12.5.3         Upon Schering’s termination of this Agreement pursuant to Section
12.5.1 or Metabasis’ termination of this Agreement with respect to one or more
countries pursuant to Section 6.1(c), Schering’s rights with respect to those
countries included in the licenses and any other rights granted by Metabasis
hereunder respecting those countries, will automatically terminate and will
immediately and automatically revert to Metabasis; provided, however, that
Schering will have [***] from Schering’s termination of the Agreement to
complete the sale of any Product then in inventory, subject to payment of
royalties and milestone payments pursuant to Article V.

12.5.4         If Schering terminates this Agreement pursuant to Section 12.5.1
or Metabasis terminates this Agreement pursuant to Sections 6.1(c) or 12.3, then
the following obligations will apply (the Program Transfer Provisions).  Where
termination is by Metabasis pursuant to Sections 6.1 (c) or 12.3 and relates to
a particular country or countries, the Program Transfer Provisions, including
any license granted by Schering as described below, shall apply only in the
country or countries where Schering’s license rights have been terminated.


(A)              SCHERING WILL PROMPTLY PROVIDE TO METABASIS ALL PRECLINICAL AND
CLINICAL DATA AND ALL REGULATORY DATA, IN EACH CASE RELATING TO THE LICENSED
COMPOUND OR ANY PRODUCT AND GENERATED BY OR ON BEHALF OF SCHERING AND SCHERING
WILL GRANT TO METABASIS AN IRREVOCABLE, EXCLUSIVE LICENSE (WITH THE RIGHT TO
SUBLICENSE) FOR THE USE OF ALL SUCH DATA SOLELY TO DEVELOP, MAKE, HAVE MADE,
USE, IMPORT, EXPORT, HAVE IMPORTED, HAVE EXPORTED, OFFER TO SELL, SELL, AND HAVE
SOLD THE LICENSED COMPOUND AND PRODUCTS, PROVIDED, HOWEVER, THAT SUCH LICENSE
GRANT SHALL NOT APPLY TO DATA THAT RELATES TO AN ACTIVE PHARMACEUTICAL
INGREDIENT OTHER THAN THE LICENSED COMPOUND IN A COMBINATION PRODUCT.


(B)              SCHERING WILL PROMPTLY PROVIDE TO METABASIS REASONABLY DETAILED
DISCLOSURE OF ALL PROGRAM IMPROVEMENTS, PROGRAM PATENTS AND ANY OTHER KNOW-HOW
OR INFORMATION CONTROLLED BY SCHERING OR ITS AFFILIATES TO THE EXTENT NECESSARY
TO, USED WITH RESPECT TO, OR IN SCHERING’S REASONABLE ESTIMATION MATERIAL TO THE
CONTINUED DEVELOPMENT OR COMMERCIALIZATION OF, ANY PRODUCT, AND SCHERING WILL
GRANT TO METABASIS AN IRREVOCABLE, EXCLUSIVE LICENSE (WITH THE RIGHT TO
SUBLICENSE) FOR THE USE OF ALL SUCH PROGRAM IMPROVEMENTS, PROGRAM PATENTS,
KNOW-HOW AND INFORMATION SOLELY TO DEVELOP, MAKE, HAVE MADE, USE, IMPORT,
EXPORT, HAVE IMPORTED, HAVE EXPORTED, OFFER TO SELL, SELL, AND HAVE SOLD
LICENSED COMPOUND AND PRODUCTS.


(C)              SCHERING WILL TRANSFER TO METABASIS THE OWNERSHIP OF ALL
REGULATORY SUBMISSIONS AND FILINGS RELATED TO THE PRODUCT, INCLUDING ALL INDS,
NDAS AND OTHER REGULATORY APPROVALS

 

***Confidential Treatment Requested

 

43


--------------------------------------------------------------------------------


 

 


APPLICABLE TO THE LICENSED COMPOUND AND THE PRODUCT IN THE TERMINATED COUNTRY OR
COUNTRIES ONLY.


(D)              SCHERING SHALL BE ENTITLED, DURING THE [***] FOLLOWING
TERMINATION OF THE AGREEMENT TO FINISH ANY WORK-IN-PROGRESS AND TO SELL ANY
INVENTORY OF THE PRODUCT THAT REMAINS ON HAND AS OF THE DATE OF THE TERMINATION,
PROVIDED THAT SCHERING CONTINUE TO PAY METABASIS THE ROYALTIES APPLICABLE TO
SUCH SUBSEQUENT SALES IN ACCORDANCE WITH THE TERM AND CONDITIONS OF THIS
AGREEMENT.


(E)              WHERE THE TERMINATION RELATES TO ALL COUNTRIES IN THE
TERRITORY, METABASIS SHALL HAVE THE OPTION, EXERCISABLE WITHIN [***] FOLLOWING
THE EFFECTIVE DATE OF SUCH TERMINATION AND SUBJECT TO SECTION 12.5.4(D) ABOVE,
TO PURCHASE ANY SUPPLIES OF LICENSED COMPOUND AND PRODUCT OBTAINED BY SCHERING
OR ANY SCHERING AFFILIATE BUT EXCLUDING ANY GENERIC AFFILIATE, FOR THE PURPOSES
OF DEVELOPING, MAKING, HAVING MADE, USING, IMPORTING AND SELLING LICENSED
COMPOUND AND ANY PRODUCTS.  SUCH LICENSED COMPOUND AND PRODUCT SHALL BE SUPPLIED
OUT OF EXISTING SCHERING INVENTORY AT SCHERING’S FULLY BURDENED MANUFACTURING
COSTS.  NOTWITHSTANDING THE FOREGOING, IF ANY PRODUCT IS BEING MARKETED AND
SCHERING (OR ANY OF ITS AFFILIATES EXCLUDING ANY GENERIC AFFILIATES) IS THEN
SUPPLYING SUCH PRODUCT, SCHERING WILL (OR WILL CAUSE ITS AFFILIATES BUT
EXCLUDING ANY GENERIC AFFILIATES ) CONTINUE TO SUPPLY SUCH PRODUCT, AT A COST OF
(I) [***] IF SUCH TERMINATION IS ONLY WITH REGARD TO ONE OR MORE COUNTRIES, OR
(II) [***] IF SUCH TERMINATION IS FOR THE ENTIRE AGREEMENT, OF THE FULLY
BURDENED MANUFACTURING COSTS OF SCHERING (OR ITS AFFILIATES BUT EXCLUDING ANY
GENERIC AFFILIATES), FOR A REASONABLE PERIOD OF TIME TO ALLOW METABASIS TO
OBTAIN AN ALTERNATE SOURCE OF SUPPLY, BUT FOR NO LONGER THAN (I) THE TERM, IF
SUCH TERMINATION IS ONLY WITH REGARD TO ONE OR MORE COUNTRIES, OR (II) [***]
FOLLOWING THE EFFECTIVE DATE OF SUCH TERMINATION IF SUCH TERMINATION IS FOR THE
ENTIRE AGREEMENT.  IF A THIRD PARTY IS THEN SUPPLYING LICENSED COMPOUND OR ANY
PRODUCT, SCHERING WILL NOTIFY SUCH THIRD PARTY SUPPLIER OF THE TRANSFER OF
RIGHTS TO THE LICENSED COMPOUND AND PRODUCT PURSUANT TO THIS AGREEMENT AND
ACKNOWLEDGES THAT SUCH THIRD PARTY SUPPLIER MAY BUT IS UNDER NO OBLIGATION TO
CONTINUE TO SUPPLY METABASIS.


(F)               WHERE THE TERMINATION RELATES TO ALL COUNTRIES IN THE
TERRITORY, SCHERING WILL MAKE A REASONABLE NUMBER OF APPROPRIATE PERSONNEL
AVAILABLE TO METABASIS TO ASSIST IN EFFECTING AN ORDERLY TRANSITION TO METABASIS
OF THE INFORMATION AND RIGHTS CONTEMPLATED ABOVE IN THIS SECTION 12.5 FOR A
PERIOD OF UP TO [***] FOLLOWING THE EFFECTIVE DATE OF TERMINATION.  THEREAFTER,
SCHERING WILL GIVE GOOD FAITH CONSIDERATION TO PROVIDING SUCH ADDITIONAL
PERSONNEL AS METABASIS REASONABLY REQUIRES IN RELATION TO SUCH TRANSITION, SUCH
PERSONNEL TO BE PROVIDED AT METABASIS’ COST AND EXPENSE.


(G)              AS TO ANY PRODUCT WHICH IS BEING MARKETED UNDER A TRADEMARK
CONTROLLED BY SCHERING OR ITS AFFILIATES BUT EXCLUDING ANY GENERIC AFFILIATES
AND USED EXCLUSIVELY WITH PRODUCTS, SCHERING WILL ASSIGN ALL SUCH TRADEMARKS TO
METABASIS.


(H)              IN CONSIDERATION FOR THE LICENSE BY SCHERING TO METABASIS AS
DESCRIBED IN 12.5.4(A) AND (B) ABOVE, IN THE EVENT METABASIS SHALL UTILIZE THE
DATA, PROGRAM IMPROVEMENTS, PROGRAM PATENTS OR KNOW HOW SPECIFIED IN 12.5.4(A)
OR (B) METABASIS SHALL PAY SCHERING A ROYALTY AS

 

***Confidential Treatment Requested

 

44


--------------------------------------------------------------------------------


 

 


FOLLOWS, PROVIDED THAT NO SUCH ROYALTY SHALL BE PAYABLE IN THE EVENT SCHERING
SHALL TERMINATE THE AGREEMENT WITH REGARD TO ONE OR MORE COUNTRIES AS SET FORTH
IN SECTION 12.1:

(I)         PRE-COMPLETION.  IF THE TERMINATION APPLICABLE TO THIS
SECTION 12.5.4 SHALL BE EFFECTIVE [***], METABASIS SHALL PAY SCHERING A ROYALTY
OF [***] ON NET SALES OF PRODUCT(S) INVOICED BY OR ON BEHALF OF METABASIS AND
ANY METABASIS AFFILIATE, LICENSEE OR SUBLICENSEE FOR THE PRODUCT(S), WHERE NET
SALES AND PAYMENT TERMS SHALL HAVE AN EQUIVALENT MEANING TO THE DEFINITION OF
NET SALES AND PAYMENT TERMS IN THIS AGREEMENT IN RELATION TO SCHERING.

(II)        PRE-LAUNCH.  IF THE TERMINATION APPLICABLE TO THIS SECTION 12.5.4
SHALL BE EFFECTIVE [***], METABASIS SHALL PAY SCHERING A ROYALTY [***] ON NET
SALES OF PRODUCT(S) INVOICED BY OR ON BEHALF OF METABASIS AND ANY METABASIS
AFFILIATE, LICENSEE OR SUBLICENSEE FOR THE PRODUCT(S), WHERE NET SALES AND
PAYMENT TERMS SHALL HAVE AN EQUIVALENT MEANING TO THE DEFINITION OF NET SALES
AND PAYMENT TERMS IN THIS AGREEMENT IN RELATION TO SCHERING.

(III)       POST-LAUNCH.  IF THE TERMINATION APPLICABLE TO THIS SECTION 12.5.4
SHALL BE EFFECTIVE [***], METABASIS SHALL PAY SCHERING A ROYALTY OF [***] ON NET
SALES OF PRODUCT(S) INVOICED BY OR ON BEHALF OF METABASIS AND ANY METABASIS
AFFILIATE, LICENSEE OR SUBLICENSEE FOR THE PRODUCT(S), WHERE NET SALES AND
PAYMENT TERMS SHALL HAVE AN EQUIVALENT MEANING TO THE DEFINITION OF NET SALES
AND PAYMENT TERMS IN THIS AGREEMENT IN RELATION TO SCHERING.


12.6           METABASIS CHANGE OF CONTROL AND INSOLVENCY EVENT

Within [***] days after any Metabasis Change of Control and/or any Metabasis
Insolvency Event, Schering may upon written notice to Metabasis (or its
successor) immediately terminate the Development Steering Committee and any
obligations upon Schering to provide Metabasis with reports or updates relating
to the development and/or commercialization of the Licensed Compound and/or
Product(s) shall immediately cease.  From and after any such termination,
Schering will have no further obligation to disclose any Confidential
Information to Metabasis or its successor and Schering may request the immediate
return or destruction of any Confidential Information already disclosed to
Metabasis.  Except as terminated as described above, the rights and obligations
of Schering and the Metabasis successor under this Agreement shall continue in
full force and effect.


12.7           SURVIVING PROVISIONS

The Parties’ rights and obligations under Sections 4.8, 6.2, 8.4, 11.1, 11.2,
11.3 and Articles X, XII, XIII, XIV, and XV will survive any termination and
expiration of this Agreement.  Termination or expiration of this Agreement for
any reason will be without prejudice to any rights accrued to the benefit of
either Party prior to termination or expiration and will not relieve either
Party from obligations expressly indicated to survive termination or

 

***Confidential Treatment Requested

 

45


--------------------------------------------------------------------------------


 

 

expiration of this Agreement.  Termination or expiration of this Agreement will
not terminate Schering’s obligation to pay all royalties accrued prior to the
effective date of termination or expiry.  Any other provisions of this Agreement
required to interpret and enforce the Parties’ rights and obligations under this
Agreement will also survive to the extent required for the full observation and
performance of this Agreement by the Parties.

 


ARTICLE XIII


ASSIGNMENT; SUCCESSORS


13.1           ASSIGNMENT


(A)              SUBJECT TO SECTION 13.1(D), NEITHER THIS AGREEMENT NOR ANY
INTEREST UNDER THIS AGREEMENT MAY BE ASSIGNED BY SCHERING TO A THIRD PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF METABASIS, EXCEPT THAT SCHERING MAY ASSIGN
THIS AGREEMENT TO THE ACQUIRER OF ITS ENTIRE HEPATITIS BUSINESS UNIT, WHICH
ACQUIRER AGREES IN WRITING TO ASSUME ALL OF THE OBLIGATIONS OF SCHERING UNDER
THIS AGREEMENT.  METABASIS WILL NOT UNREASONABLY WITHHOLD OR DELAY SUCH CONSENT
AND WILL INFORM SCHERING OF ITS DECISION IN WRITING WITHIN [***] OF RECEIPT OF
SUCH WRITTEN NOTICE.  THE PARTIES HEREBY AGREE THAT IT WILL BE DEEMED REASONABLE
FOR METABASIS TO WITHHOLD SUCH CONSENT IF THERE IS A REASONABLE LIKELIHOOD THAT
IT WILL SUFFER A MATERIAL FINANCIAL HARM AS A RESULT OF SUCH ASSIGNMENT OR IF
SUCH THIRD PARTY ASSIGNEE DOES NOT HAVE THE DEVELOPMENT AND COMMERCIAL
CAPABILITIES AND RESOURCES, AS APPROPRIATE, AVAILABLE TO SUPPORT AND EXPLOIT THE
LICENSED COMPOUND AND PRODUCT THROUGHOUT THE TERRITORY IN ACCORDANCE WITH THIS
AGREEMENT.


(B)              SUBJECT TO SECTION 13.1(D) AND TO THE METABASIS CHANGE OF
CONTROL PROVISIONS DESCRIBED ELSEWHERE IN THIS AGREEMENT, NEITHER THIS AGREEMENT
NOR ANY INTEREST UNDER THIS AGREEMENT MAY BE ASSIGNED BY METABASIS WITHOUT THE
PRIOR WRITTEN CONSENT OF SCHERING, EXCEPT THAT METABASIS MAY ASSIGN THIS
AGREEMENT TO THE ACQUIRER OF ITS ALONG, WITH ITS AFFILIATES’, ENTIRE BUSINESS
AND ASSETS WHICH ACQUIRER AGREES IN WRITING TO ASSUME ALL OF THE OBLIGATIONS OF
METABASIS UNDER THIS AGREEMENT.


(C)              NO ASSIGNMENT OR SUBLICENSE WILL RELEASE EITHER PARTY FROM ANY
LIABILITY UNDER THIS AGREEMENT.


(D)              EACH OF SCHERING AND METABASIS MAY ASSIGN THIS AGREEMENT OR ANY
RIGHTS OR PERFORMANCE OBLIGATIONS UNDER THIS AGREEMENT TO ANY AFFILIATE OR TO
ANY SUCCESSOR BY MERGER, CONSOLIDATION, SALE OR ACQUISITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS USED IN THE BUSINESS WHICH IS THE SUBJECT OF
THIS AGREEMENT.


(E)              ANY ASSIGNMENT NOT MADE IN ACCORDANCE WITH THIS SECTION 13.1
WILL BE VOID.

 

***Confidential Treatment Requested

 

46


--------------------------------------------------------------------------------


13.2           Binding Upon Successors and Assigns

 

Subject to the limitations on assignment under Section 13.1, this Agreement
binds all successors in interest and assigns of Metabasis and Schering.  Any
successor or assignee of Schering’s or Metabasis’ interest will expressly assume
in writing the performance of all the terms and conditions of this Agreement and
the Other Agreements to be performed by Schering or Metabasis, as the case may
be.


13.3           PARTIES RESPONSIBLE FOR PERFORMANCE OF AFFILIATES

Each Party shall remain responsible for the performance of this Agreement by its
Affiliates to which this Agreement has been assigned, and shall cause such
Affiliates to comply with the provisions of this Agreement in connection with
such performance.  Each Party hereby expressly waives any requirement that the
other Party exhaust any right, power or remedy, or proceed against an Affiliate,
for any obligation or performance hereunder prior to proceeding directly against
such Party.


ARTICLE XIV

DISPUTE RESOLUTION


14.1           ARBITRATION

Subject to Section 14.2, any dispute, controversy or claim arising under, out of
or in connection with this Agreement, or the breach thereof, including any
subsequent amendments, may be referred to and finally settled by arbitration in
accordance with the commercial rules of the [***] in force on the date of
commencement of the arbitration.  The arbitration will be final and binding, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.  There will be three arbitrators, one arbitrator
selected by Metabasis and one arbitrator selected by Schering, which arbitrators
will then jointly select the third arbitrator.  If either party fails to
nominate an arbitrator within [***] from the date of notification made to it of
the other Party’s request for arbitration, then the third arbitrator will be
appointed in accordance with [***] rules.  The place of the arbitration will be
New York, USA and the laws of the State of New York will be applied.  Each of
the arbitrators will have at least 10 years experience in commercial
transactions.  The arbitration will commence within [***] after appointment of
the arbitrators and will continue uninterrupted, unless otherwise suspended by
the arbitrators for good cause, for not longer than [***] (including without
limitation any discovery permitted by the arbitrators).  The arbitrators will,
within such [***] period, render a written decision with findings of fact and
conclusions of law and deliver such decision to the Parties.  No arbitrator (nor
the panel of arbitrators) shall have the power to award punitive damages under
this Agreement and such award is expressly prohibited.  The decision of the
arbitrators will be final and non-

 

***Confidential Treatment Requested

47


--------------------------------------------------------------------------------


appealable and binding upon the Parties, and may be entered and enforced in any
court having jurisdiction.  The Parties shall share the costs of the arbitration
equally.


14.2           PRE-ARBITRATION DISPUTE RESOLUTION

No dispute under this Agreement will be referred to arbitration under Section
14.1 until the following procedures have been satisfied.  [***] and, depending
on whether the dispute is one which relates to a pre-approval or post-approval
matter, the [***] (or designees with similar authority to resolve such dispute)
will meet to review any dispute with respect to the interpretation of any
provision of this Agreement or with respect to the performance of either Party
under this Agreement.  Such review will be initiated by one Party sending
written notice of the dispute to the other Party, and as soon as practicable,
but in any event within [***] of such notice, the designated representatives of
the Parties will meet for attempted resolution by good faith negotiations.  If
such representatives are unable to resolve such dispute within [***] after a
meeting to discuss the dispute, either Party may at any time provide written
notice to the other Party specifying the terms of the dispute in reasonable
detail and notifying the other Party of its decision to institute arbitration
proceedings under Section 14.1.


14.3           PROVISIONAL REMEDY

Nothing in this Agreement limits the right of either Party to seek to obtain in
any court of competent jurisdiction any interim relief or provisional remedy,
including injunctive relief. Seeking or obtaining any interim relief or
provisional remedy in a court will not be deemed a breach or waiver of this
agreement to arbitrate.


14.4           CONFIDENTIALITY

Subject to Article 11 or as otherwise required by law, the existence of the
dispute, any settlement negotiations, the arbitration hearing, any submissions
(including exhibits, testimony, proposed ruling, and briefs), and the rulings of
the arbitrators will be deemed Confidential Information.  The arbitrators will
have the authority to impose sanctions for unauthorized disclosure of
Confidential Information.


ARTICLE XV

GENERAL PROVISIONS


15.1           RELATIONSHIP OF THE PARTIES

For purposes of this Agreement, the relationship of Metabasis to Schering is
that of an independent contractor.  Metabasis and Schering are not joint
venturers, partners, principal and agent, master and servant or employer and
employee.  With respect to the subject matter of this

 

***Confidential Treatment Requested

48


--------------------------------------------------------------------------------


Agreement, Metabasis and Schering have no power to bind or obligate each other
in any manner, other than as expressly set forth in this Agreement.  A change of
this relationship is not excluded by this Agreement.


15.2           EXCUSABLE DELAY

The failure or omission by a Party in the performance of any obligation under
this Agreement will not be deemed a breach of this Agreement or create any
liability if it arises from any cause or causes beyond the control of the Party,
such as strikes, riots, war, acts of God, invasion, fire, explosion, floods,
pandemic, delay of carrier, shortage or failure in the supply of materials,
energy shortage and acts of government or governmental agencies or
instrumentalities.  If due to such an event either Party is delayed or hindered
in or prevented from the performance of its duties or doing acts required under
the terms of this Agreement, the performance of such act will be excused for the
period of the delay not to exceed [***].  A Party subject to such an excusable
delay will use commercially reasonable efforts to resolve any condition forming
the basis of the delay.


15.3           NOTICES

All notices, consents, requests, waivers and other communications required or
permitted under this Agreement:


(A)              MUST BE IN WRITING, SIGNED BY AN AUTHORIZED OFFICER OF THE
SENDER , AND SENT BY PERSONAL DELIVERY, FAX (WITH CONFIRMATION COPY),
INTERNATIONALLY RECOGNIZED COURIER, OR CERTIFIED OR REGISTERED MAIL, POSTAGE
PREPAID (AIRMAIL WHERE APPLICABLE);


(B)              WILL BE DEEMED TO BE GIVEN WHEN ACTUALLY RECEIVED; AND


(C)              MUST BE SENT TO THE RECEIVING PARTY AT THE ADDRESS OR FAX
NUMBER, AS APPLICABLE, SET FORTH BELOW, OR ANY REPLACEMENT ADDRESS OR FAX NUMBER
NOTIFIED TO THE SENDER BY NOTICE ACTUALLY RECEIVED BY THE SENDER:

 

if to Metabasis, to:

 

 

 

Metabasis Therapeutics, Inc.

 

9390 Towne Centre Drive

 

San Diego, California 92122

 

Attention: Chief Executive Officer

 

 

 

with a copy to:

 

 

 

Michael J. O’Donnell

 

Wilson Sonsini Goodrich & Rosati P.C.

 

650 Page Mill Road

 

Palo Alto, CA 94304-1050

***Confidential Treatment Requested

49


--------------------------------------------------------------------------------


 

if to Schering, to:

 

 

 

Schering Corporation

 

2000 Galloping Hill Road

 

Kenilworth, NJ 07033-0530

 

Attention: Vice President, Global Licensing and Strategic Alliances

 

Fax No.: 908-298-7366

 

 

 

with a copy to:

 

 

 

Senior Legal Director, Licensing

 

Fax No.: 908-298-2739

 


15.4           EXPENSES

Except as expressly provided otherwise in this Agreement, all legal and other
costs and expenses incurred in connection with the negotiation and entering into
of this Agreement and the transactions contemplated by this Agreement will be
paid by the Party incurring such costs or expenses.


15.5           FURTHER ASSURANCES

Except as expressly provided elsewhere in this Agreement, each Party will at its
expense promptly execute and deliver any further instruments and documents and
take any further action as the other Party may reasonably request in order to
give effect to the transactions contemplated by this Agreement.


15.6           AMENDMENT

This Agreement may not be altered or otherwise amended except by an instrument
in writing signed by each of the Parties.


15.7           WAIVER

A Party may, by written instrument executed by such Party, extend the time for
the performance of any obligations of the other Party, waive any inaccuracies
and representations by the other Party in this Agreement or in any document
delivered pursuant to this Agreement or waive compliance by the other Party with
any of the covenants, conditions or performance of any of its obligations under
this Agreement.  Any such waiver or failure to insist upon strict compliance
with such covenant, condition or obligation will not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure.

50


--------------------------------------------------------------------------------


15.8           No Third Party Beneficiaries

This Agreement does not confer any rights, remedies, agreements, undertakings,
obligations or liabilities on any person other than Valeant and the
successors-in-interest and permitted assigns of each Party.


15.9           ENTIRE AGREEMENT

This Agreement, together with the Assignment Agreement, constitute the entire
agreement between the Parties with respect to its subject matter and, upon the
Amended Closing Date, supersedes all prior discussions, negotiations,
correspondence, agreements, and understandings, both oral and written, between
the Parties with respect to its subject matter, including without limitation the
Original Agreement.


15.10        CONSTRUCTION

The Parties have participated jointly in the negotiation and drafting of this
Agreement.  If a question of intent or interpretation arises, this Agreement
will be construed as if drafted jointly by the Parties and no presumption or
burden of proof will arise favoring or disfavoring a party because of the
authorship of any provision of this Agreement.


15.11        INCORPORATION OF EXHIBITS

All Exhibits identified in this Agreement are incorporated by reference and made
a part of this Agreement.


15.12        COUNTERPARTS

This Agreement may be executed in any number of counterparts and by facsimile,
each of which will be deemed to be an original and all of which together will
constitute one and the same agreement.


15.13        SEVERABILITY

If any provision of this Agreement is finally determined to be invalid, unlawful
or incapable of being enforced in a jurisdiction, (i) it will be deemed to be
severed from this Agreement in such jurisdiction, (ii) every other provision of
this Agreement will remain in full force and effect in such jurisdiction, (iii)
the Parties will negotiate in good faith to modify this Agreement so as to
achieve the original intent of the Parties as closely as possible in an
acceptable manner with respect to such jurisdiction and (iv) such invalidity,
unlawfulness or unenforceability will not affect the interpretation or
enforcement of this Agreement in any other jurisdiction.

51


--------------------------------------------------------------------------------


15.14         Bankruptcy

All rights and licenses granted under or pursuant to this Agreement by Metabasis
to Schering are, and will otherwise be deemed to be, for purposes of Section
365(n) of the Bankruptcy Code, licenses of rights to “intellectual property” as
defined under Section 101(35A) of the Bankruptcy Code.  Schering, as a licensee
of such rights under this Agreement, will retain and may fully exercise all of
its rights and elections under the Bankruptcy Code.


15.15        REMEDIES CUMULATIVE

The rights and remedies of the Parties under this Agreement are in addition to
any other rights available to them at law or in equity.  The use of any right or
remedy by a Party does not preclude or waive the right to use any other
remedies.  This Section 15.15 does not limit the obligations of the Parties
under Section 14.1 and Section 14.2.


15.16        GOVERNING LAW

This Agreement will be governed by and construed in accordance with the laws of
the State of New York, USA, without regard to its principles regarding conflicts
of law.


15.17        ANTITRUST FILINGS

Each of Schering and Metabasis agrees to prepare and make appropriate filings
under the Hart-Scott Rodino (HSR) Act and other antitrust requirements relating
to this Agreement and the transactions contemplated hereby as soon as reasonably
practicable, but in any event within ten (10) days after the Execution Date (the
“Antitrust Filing Date”).  The Parties agree to cooperate in the antitrust
clearance process and to furnish promptly to the FTC, the Antitrust Division of
the Department of Justice and any other applicable agency or authority, any
information reasonably requested by them in connection with such filings.  Other
than the provisions of Articles XIV and XV (including this Section 15.17) and
Sections 11.1, 11.2, 11.3, and 12.1(a), the rights and obligations of the
Parties under this Agreement shall not become effective until the waiting period
provided by the HSR Act shall have terminated or expired without any action by
any government agency or challenge to the transaction or any other timeline
required by another relevant agency or authority (the date of such termination
or expiration shall be the “Amended Closing Date” of this Agreement).  Upon the
occurrence of the Amended Closing Date, all provisions of this Agreement shall
become effective automatically without the need for further action by the
Parties.  In the event that antitrust clearance from the FTC, Antitrust Division
of the Department of Justice or any other required agency or authority is not
obtained within ninety (90) days after the Antitrust Filing Date, or such other
date as the Parties may mutually agree, this Agreement may be terminated by
either Party on written notice to the other.  In the event a provision of this
Agreement needs to be deleted or substantially revised in order to obtain
regulatory clearance of this transaction, the parties will negotiate in good
faith in accordance with Section 15.13.

52


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives as of the date set forth above.

 

METABASIS THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/ Paul Laikind

 

 

Name

Paul Laikind

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

SCHERING CORPORATION

 

 

 

 

 

 

 

By

/s/ Michael J Dubois

 

 

Name:

Michael J. Dubois

 

 

Title:

Vice President

 

53


--------------------------------------------------------------------------------


SCHEDULE A

CONFIDENTIAL

[***]

 

***Confidential Treatment Requested

54


--------------------------------------------------------------------------------


[***]

 

***Confidential Treatment Requested

55


--------------------------------------------------------------------------------


[***]

 

***Confidential Treatment Requested

56


--------------------------------------------------------------------------------


[***]

 

***Confidential Treatment Requested

57


--------------------------------------------------------------------------------


[***]

 

***Confidential Treatment Requested

 

58


--------------------------------------------------------------------------------


 

 

[***]

***Confidential Treatment Requested

59


--------------------------------------------------------------------------------


 

 

[***]

***Confidential Treatment Requested

60


--------------------------------------------------------------------------------


 

 

[***]

***Confidential Treatment Requested

61


--------------------------------------------------------------------------------


 

 

SCHEDULE B

[***]

***Confidential Treatment Requested

62


--------------------------------------------------------------------------------


 

 

[***]

***Confidential Treatment Requested

63


--------------------------------------------------------------------------------


 

 

[***]

***Confidential Treatment Requested

64


--------------------------------------------------------------------------------


 

 

[***]

***Confidential Treatment Requested

65


--------------------------------------------------------------------------------


 

 

[***]

 

***Confidential Treatment Requested

66


--------------------------------------------------------------------------------


 

 

 

[***]

 

***Confidential Treatment Requested

67


--------------------------------------------------------------------------------


 

 

EXHIBIT A

LICENSED COMPOUND

[***]

***Confidential Treatment Requested

68


--------------------------------------------------------------------------------


 

 

[***]

 

***Confidential Treatment Requested

69


--------------------------------------------------------------------------------


 

 

EXHIBIT B

SAMPLE INVOICE

[***]

 

***Confidential Treatment Requested

 

70


--------------------------------------------------------------------------------


 

 

[***]

 

***Confidential Treatment Requested

71


--------------------------------------------------------------------------------


 

 

EXHIBIT C

FULLY BURDENED MANUFACTURING COST

[***]

***Confidential Treatment Requested

72


--------------------------------------------------------------------------------


 

 

[***]

 

***Confidential Treatment Requested

73


--------------------------------------------------------------------------------


 

 

METABASIS SCHEDULE OF EXCEPTIONS

[***]

***Confidential Treatment Requested

 

74


--------------------------------------------------------------------------------